

EXHIBIT 10.1


















 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
AMONG
 
COMERICA BANK,
 
as Administrative Agent for itself and other Banks,
 
and
 


 
FFE TRANSPORTATION SERVICES, INC.,
 
as Borrower,
 
and certain of its affiliates
 


 
as of September 2, 2009
 


 


 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
PAGE
 
 
ARTICLE I  DEFINITIONS
 
 
Section 1.1
Definitions
1

 
Section 1.2
UCC Changes
16

 
ARTICLE II  AMOUNTS AND TERMS OF CREDIT COMMITMENTS
 
 
Section 2.1
Commitments; Loans
16

 
Section 2.2
The Notes
17

 
Section 2.3
Repayment of Loans
17

 
Section 2.4
Interest and Fees.
17

 
Section 2.5
Borrowing Procedure
18

 
Section 2.6
Optional Prepayments
18

 
Section 2.7
Mandatory Prepayments.
18

 
Section 2.8
Minimum Amounts
19

 
Section 2.9
Certain Notices
19

 
Section 2.10
Use of Proceeds.
19

 
Section 2.11
Fees
20

 
Section 2.12
Computations
20

 
Section 2.13
Termination or Reduction of Commitments.
20

 
Section 2.14
Letters of Credit.
21

 
Section 2.15
Method of Payment
24

 
Section 2.16
Pro Rata Treatment
25

 
Section 2.17
Sharing of Payments, Etc.
25

 
Section 2.18
Non-Receipt of Funds by Administrative Agent
25

 
Section 2.19
Withholding Taxes.
26

 
Section 2.20
Withholding Tax Exemption
27

 
Section 2.21
Reinstatement of Obligations
28

 
Section 2.22
Capital Adequacy
28

 
ARTICLE III  CONDITIONS PRECEDENT
 
 
Section 3.1
Conditions Precedent to Initial Loans and Letters of Credit
28

 
Section 3.2
Conditions of Subsequent Advances
30

 
Section 3.3
Effect of Request for any Subsequent Advance or Request for Letter of Credit
31

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE IV  CERTAIN REPRESENTATIONS AND WARRANTIES
 
 
Section 4.1
Corporate Existence and Authority; Names
31

 
Section 4.2
Financial Statements
32

 
Section 4.3
Compliance with Laws and Documents; Existing Defaults; Litigation
32

 
Section 4.4
Enforceability
32

 
Section 4.5
Payment of Taxes
33

 
Section 4.6
Plan Obligations
33

 
Section 4.7
Purpose of Advances and Letters of Credit
33

 
Section 4.8
Ownership of the Companies
33

 
Section 4.9
Existing Indebtedness
33

 
Section 4.10
Rights in Properties; Existing Liens
34

 
Section 4.11
Material Agreements
34

 
Section 4.12
Environmental Matters.
34

 
Section 4.13
Common Enterprise
34

 
Section 4.14
Workers’ Compensation
34

 
Section 4.15
Solvency
35

 
ARTICLE V  CERTAIN COVENANTS OF THE COMPANIES
 
 
Section 5.1
Affirmative Covenants
35

 
Section 5.2
Negative Covenants
43

 
ARTICLE VI  DEFAULT
 
 
Section 6.1
Payment of Obligations
46

 
Section 6.2
Covenants.
46

 
Section 6.3
Misrepresentation
46

 
Section 6.4
Voluntary Debtor Relief
46

 
Section 6.5
Involuntary Debtor Relief
47

 
Section 6.6
Judgments
47

 
Section 6.7
Attachment
47

 
Section 6.8
Default of Other Debt
47

 
Section 6.9
Other Agreements
47

 
Section 6.10
Change in Control
47

 
ARTICLE VII  REMEDIES
 
 
Section 7.1
Acceleration
48

 
Section 7.2
Loans and Letters of Credit
48

 
Section 7.3
Judgment
48

 
Section 7.4
Rights
48

 
Section 7.5
Default with Respect to Loans
48

 
Section 7.6
Reserved.
48

 
Section 7.7
Default with Respect to Letters of Credit
48

 
Section 7.8
Automatic Acceleration Due to Certain Defaults
48

 
 
ii

--------------------------------------------------------------------------------

 
ARTICLE VIII AGENTS
 
 
Section 8.1
Administrative Agent Appointment and Authorization; Administration; Duties
49

 
Section 8.2
Collateral Agent Appointment and Authorization; Administration; Duties.
50

 
Section 8.3
Advances and Payments
51

 
Section 8.4
Sharing of Setoffs
52

 
Section 8.5
Liability of Agents.
52

 
Section 8.6
Reimbursement and Indemnification
53

 
Section 8.7
Rights of Administrative Agent and Collateral Agent
54

 
Section 8.8
Independent Investigation and Credit Decision by Banks
54

 
Section 8.9
Successor Agents
54

 
ARTICLE IX  MISCELLANEOUS
 
 
Section 9.1
Performance by Agents and the Banks
55

 
Section 9.2
Waivers
55

 
Section 9.3
Cumulative Rights
55

 
Section 9.4
Other Rights and Remedies
55

 
Section 9.5
Expenditures of Administrative Agent and Banks
56

 
Section 9.6
Form and Number of Documents
56

 
Section 9.7
Accounting Terms
56

 
Section 9.8
Money
56

 
Section 9.9
Headings
56

 
Section 9.10
Articles, Sections, Exhibits and Schedules
56

 
Section 9.11
Number and Gender of Words
57

 
Section 9.12
Business Day
57

 
Section 9.13
Notices
57

 
Section 9.14
Parties Bound
57

 
Section 9.15
Exceptions to Covenants
58

 
Section 9.16
Successors and Assigns.
58

 
Section 9.17
Effect of Investigations
60

 
Section 9.18
GOVERNING LAW; VENUE; SERVICE OF PROCESS.
60

 
Section 9.19
Maximum Interest Rate.
61

 
Section 9.20
Invalid Provisions
62

 
Section 9.21
Entirety and Amendments
62

 
Section 9.22
Survival
63

 
Section 9.23
Setoff
63

 
Section 9.24
Multiple Counterparts
63

 
Section 9.25
Term of Agreement
63

 
Section 9.26
Limitation of Liability
63

 
Section 9.27
No Fiduciary Relationship
64

 
Section 9.28
Construction
64

 
Section 9.29
Waiver and Release
64

 
Section 9.30
NO ORAL AGREEMENTS
64

 
Section 9.31
Joint and Several Obligations
64

 
Section 9.32
WAIVER OF JURY TRIAL
64

 
Section 9.33
Restatement
65



 
 
 
iii

--------------------------------------------------------------------------------

 

INDEX TO EXHIBITS AND SCHEDULES
 


 
Schedules
 
1.1           Commitments
 
4.3           Litigation
 
4.6           Plans
 
4.9           Existing Indebtedness
 
4.11           Material Agreements
 
5.1           Insurance
 


 
Exhibits
 
A.           Reserved
 
B.           Notice of Activity
 
C.           Revolving Credit Note
 
D.           Compliance Certificate
 
E.           New Entity Agreement
 
F.           Assignment and Acceptance
 
G.           Security Agreement
 
H.           Vehicles Security Agreement
 


 

 
 
 
iv

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 2, 2009 (this “Agreement”), among FFE TRANSPORTATION SERVICES, INC., a
Delaware corporation (“Borrower”), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas
corporation (“Parent”), CONWELL CORPORATION, a Delaware corporation (“Conwell”),
FX HOLDINGS, INC., a Delaware corporation (“FX”), LISA MOTOR LINES, INC., a
Delaware corporation (“LML”), COMPRESSORS PLUS, INC., a Texas corporation
(“CPI”), FFE LOGISTICS, INC., a Delaware corporation (“Logistics”), CONWELL LLC,
a Delaware limited liability company (“Conwell LLC”), COMERICA BANK, a Texas
banking association (“Comerica”), each other entity which may from time to time
become party hereto as a lender hereunder or any successor or assignee thereof
(such lenders and the Issuing Bank, collectively, the “Banks”), and Comerica as
Administrative Agent, Collateral Agent and Issuing Bank.
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Definitions
 
.  As used herein, meanings indicated the following terms shall have the
meanings indicated:
 
 “Administrative Agent” means Comerica in its capacity as administrative agent
for the Banks under this Agreement, and its successors and assigns in such
capacity; provided, however, that until such time as a Bank other than Comerica
becomes a party hereto, “Administrative Agent” shall mean Comerica,
individually.
 
“Advance” means the disbursement of an amount or amounts loaned or to be loaned
by any Bank to Borrower hereunder.
 
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly,   through one or more intermediaries, Controls or is Controlled by,
or is under common Control with, such first Person, (b) that directly or
indirectly beneficially owns or holds five percent or more of any class of
voting capital stock of such first Person, or (c) five percent or more of the
voting capital stock of which is directly or indirectly beneficially owned or
held by such first Person; provided, however, in no event shall any Agent or any
Bank be deemed an Affiliate of Borrower, Parent or any Subsidiaries.
 
“Agents” means collectively, Administrative Agent and Collateral Agent, and
“Agent” shall mean any one of them.
 
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, renewed, extended, or restated from time to time.
 
1

--------------------------------------------------------------------------------

 
 
“Applicable Lending Office” means for each Bank, the lending office of such Bank
designated below its name on the signature pages hereof (or, with respect to a
Bank that becomes a party to this Agreement pursuant to an assignment made in
accordance with Section 9.16, in the Assignment and Acceptance executed by it)
or such other office of such Bank as such Bank may from time to time specify to
Administrative Agent.
 
“Applicable Rate” shall have the meaning set forth in Section 2.4(a).
 
 “Article(s)” shall have the meaning set forth in Section 9.10.
 
“Assignee” shall have the meaning set forth in Section 9.16(b).
 
“Assigning Bank” shall have the meaning set forth in Section 9.16(b).
 
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit F.
 
“Banks” means as defined in the introductory paragraph.
 
“Base Rate” means the higher of (i) the Daily Adjusting LIBOR Rate or (ii) two
percent (2.00%) per annum, with each change in the Base Rate to become
effective, without notice to Borrower, as of the opening of business on the
effective date of each change in the Base Rate.  If, at any time, Bank
determines that it is unable to determine or ascertain the Daily Adjusting LIBOR
Rate for any day, the Base Rate for each such day shall be the Prime Rate in
effect at such time, but not less than two and one-half percent (2.50%) per
annum.
 
“Base Rate Margin” means, on any date, the rate per annum set forth below, based
on the amount of the Outstanding Revolving Credit, at the close of business on
such day:
 

 
Tier
 
 
Outstanding Revolving Credit
Base
Rate
Margin
       I
Equal to or less than $10,000,000
1.875 %    
II
Greater than $10,000,000
2.875 %  



 
“Borrower” means FFE Transportation Services, Inc., a Delaware corporation.
 
“Borrowing Base” means the sum of:
 
(a) an amount equal to (i) eighty-five percent (85%) of the aggregate Eligible
Accounts; plus
 
2

--------------------------------------------------------------------------------

 
 
(b) so long as any Vehicles are included in the Borrowing Base in accordance
with Section 5.1(q), an amount equal to the lesser of (i) $15,000,000, or (ii)
sixty-five percent (65%) of the Orderly Liquidation Value of Vehicle Collateral
in which the Collateral Agent, for the benefit of the Banks, has a valid,
perfected Lien and which is not subject to any Lien other than Liens in favor of
Collateral Agent and the Banks;
 
all calculated in accordance with GAAP based upon consolidated financial
information of Parent and the Subsidiaries.  The Borrowing Base shall be
determined by Administrative Agent from time to time in its good faith judgment.
 
“Borrowing Base Availability” means (a) the Borrowing Base, minus (b) the
Outstanding Revolving Credit.
 
“Borrowing Base Report” means a report prepared and executed by Borrower,
appropriately completed, in form and substance satisfactory to Administrative
Agent evidencing the calculation of the Borrowing Base.
 
“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Comerica is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Dallas,
Texas, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.
 
“Capital Expenditure” means any and all expenditures by a Person for (i) an
asset which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property or improvements, fixed
assets or a similar type of capitalized asset in accordance with GAAP, (ii) an
asset relating to or acquired in connection with an acquired business, and (iii)
any and all acquisition costs related to (i) and (ii) above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, as the same may be amended from time to time.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
the Stubbs Group and the Weller Group, of shares representing more than 30% of
either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Parent by any Person or
group.
 
3

--------------------------------------------------------------------------------

 
 
“Closing Date” means September 2, 2009.
 
“Code” means the Uniform Commercial Code of Texas.
 
“Collateral” means any and all property or assets in which a security interest,
pledge or other such interest has been or from time to time may be granted to
Administrative Agent, Collateral Agent and the Banks to secure the Obligations;
provided that the Collateral does not include any real estate and does not
include any equipment except for Vehicles to the extent set forth in the Loan
Papers.
 
“Collateral Agent” means Comerica in its capacity as collateral agent for the
Banks under this Agreement, and its successors and assigns in such capacity.
 
“Commitment” means, with respect to each Bank, the obligation of such Bank, in
accordance with this Agreement, to make or continue Loans and to make or
participate in Letter of Credit Liabilities in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount set forth opposite
the name of such Bank on Schedule 1.1 or, if such Bank is party to an Assignment
and Acceptance, as set forth in the most recent Assignment and Acceptance of
such Bank, and as the same may be increased or decreased pursuant to this
Agreement or as otherwise set forth in this Agreement.
 
“Companies” means Parent, Borrower and the Other Subsidiaries, and a “Company”
means any of Parent, Borrower or an Other Subsidiary.
 
“Compliance Certificate” means a certificate in the form of Exhibit D hereto
with the blanks completed accurately and signed by the Chief Financial Officer
or Treasurer of Parent and the Chief Financial Officer of Borrower.
 
“Consolidated Tangible Net Worth” means, at any time, all amounts which in
conformity with GAAP would be included as stockholders’ equity or owners’ equity
on a consolidated balance sheet of the Companies; provided, however, there shall
be excluded therefrom (a) any amount at which shares of capital stock of any
Person appear as an asset on the balance sheet of such Person, (b) goodwill,
including any amounts, however designated, that represent the excess of the
purchase price paid for assets or stock over the value assigned thereto, (c)
patents, trademarks, trade names and copyrights, (d) deferred expenses, (e)
loans and advances to any stockholder, director, officer, partner, or employee
of any Company or any Affiliate of any Company, (f) Operating Rights, and (g)
all other assets which are properly classified as intangible assets.
 
“Consolidated Total Liabilities” means, at any time, all liabilities that, in
accordance with GAAP, should be classified as such on a consolidated balance
sheet of the Companies.
 
“Contract Rate” shall have the meaning set forth in Section 9.19(a).
 
4

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.
 
“Current Financials” shall have the meaning set forth in Section 4.2.
 
“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:
 

 
(a) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Dallas, Texas time) (or as soon thereafter as practical) on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day.  In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the "Daily Adjusting LIBOR Rate" for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or, in the absence of such other service, the
"Daily Adjusting LIBOR Rate" for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 11:00 a.m. (Dallas, Texas time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day, in the interbank eurodollar market in an amount comparable to the
principal amount of the Indebtedness hereunder and for a period of one (1)
month; divided by
 


 


(b) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on "Euro-currency Liabilities" as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.
 


 


“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization, or similar
debtor relief laws affecting the rights of creditors generally from time to time
in effect.
 
“Default” shall have the meaning set forth in Article VI.
 
5

--------------------------------------------------------------------------------

 
 
“Default Rate” shall have the meaning set forth in Section 2.4(a).
 
“Demo Vehicles” shall have the meaning specified in the definition of “Permitted
Liens”.
 
“Deposit” shall have the meaning set forth in Section 7.7.
 
“Dollars” or “$” have the meaning set forth in Section 9.8.
 
“EBITDAR” shall have the meaning set forth in Section 5.1(f).
 
“Eligible Accounts” means, as of any date, an amount equal to the aggregate net
invoice or ledger amount owing on all trade accounts receivable of the
Companies, on a consolidated basis, for goods sold or leased (provided such
goods have been shipped) or services rendered, after deducting (without
duplication): (i) each such account that is unpaid 90 days after the original
invoice date thereof, (ii) all such accounts in which a Person (other than the
Banks specifically as security for the Obligations) has a Lien, (iii) the amount
of all discounts, allowances, rebates, credits and adjustments to such accounts,
(iv) all contra accounts, setoffs, defenses or counterclaims asserted by or
available to the Persons obligated on such accounts, provided, however, that
with respect to freight claims which constitute a part of accrued claims
liability, only the current or short-term portion thereof shall be so deducted,
(v) all accounts with respect to which goods are placed on consignment,
guaranteed sale or other terms by reason of which the payment by the account
debtor may be conditional, (vi) the amount billed for or representing retainage,
if any, until all prerequisites to the immediate payment of retainage have been
satisfied, (vii) the amount of all revenue arising from freight charges derived
from freight in transit, (viii) all such accounts owed by account debtors which
are known to any officer of any Company, Administrative Agent or any Bank to be
insolvent, (ix) all such accounts owing by Affiliates of a Company, (x) all
accounts in which the account debtor is not a resident of the United States
unless such accounts are supported by a letter of credit issued by a bank
acceptable to Administrative Agent or by foreign credit insurance issued by a
Person acceptable to Administrative Agent (xi) all accounts in which the account
debtor is the United States or any department, agency or instrumentality of the
United States, except to the extent acknowledgment of assignment to the Banks,
specifically as security for the Obligations, of such account in compliance with
the Federal Assignment of Claims Act and other applicable Law has been received
by Administrative Agent, (xii) all accounts not evidenced by evidence of billing
acceptable to the Required Banks, (xiii) all accounts evidenced by any note,
trade acceptance, draft or other instrument or chattel paper, (xiv) any account
which is not a valid, legally enforceable obligation of the account debtor
thereunder, and (xv) all accounts in which Administrative Agent does not have a
first priority, perfected Lien.
 
“Eligible Assignee” shall have the meaning set forth in Section 9.1(b)
 
“ERISA” shall have the meaning set forth in Section 4.6.
 
“Exhibits” shall have the meaning set forth in Section 9.10.
 
6

--------------------------------------------------------------------------------

 
 
“Existing Credit Documents” means that certain Amended and Restated Credit
Agreement dated as of October 12, 2006 among Borrower, Parent, certain
affiliates of Borrower, and Banks, as amended by (i) that certain First
Amendment to Amended and Restated Credit Agreement dated as of April 25, 2007,
(ii) that certain Second Amendment to Amended and Restated Credit Agreement
dated as of July 30, 2007, (iii) that certain Third Amendment to Amended and
Restated Credit Agreement dated as of March 3, 2008, (iv) that certain Fourth
Amendment to Amended and Restated Credit Agreement dated as of August 4, 2008,
and (v) that certain Fifth Amendment to Amended and Restated Credit Agreement
dated as of February 27, 2009 (as amended to the date hereof, the “Existing
Agreement”), together with the promissory notes made by Borrower thereunder.
 
“Existing Indebtedness” means all Indebtedness outstanding under the Existing
Credit Documents on the date hereof.
 
“Existing Letters of Credit” means all letters of credit pursuant to the
Existing Credit Documents that remain outstanding on the date hereof.
 
“Facility Fee Rate” means 0.375% per annum.
 
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers (“Overnight Transactions”) transacted on the
immediately preceding Business Day, as published by the Federal Reserve Bank of
New York, or, if such interest rate is not so published for any Business Day,
the average of the per annum interest rate quotations for Overnight Transactions
received by Comerica (or other applicable Bank referred to in the definition of
“Base Rate” for such Business Day from three Federal funds brokers of recognized
standing selected by Comerica (or such other applicable Bank).
 
“Financial Statements” includes, but is not necessarily limited to, balance
sheets, profit and loss statements, reconciliations of capital and surplus,
statements of cash flows prepared on a consolidated basis, and the footnotes
thereto.
 
“Financing Lease” means any lease of property which shall, in accordance with
GAAP, be capitalized on a balance sheet of a Company.
 
“Fixed Charge Coverage Ratio” shall have the meaning set forth in Section
5.1(f).
 
“Fixed Charges” shall have the meaning set forth in Section 5.1(f).
 
“Funded Debt” shall have the meaning set forth in Section 5.1(k).
 
“GAAP” means accounting principles generally accepted in the United States of
America, applied on a consistent basis, set forth in authoritative
pronouncements issued by the American Institute of Certified Public Accounts,
the Financial Accounting Standards Board, the Securities and Exchange
Commission, the International Accounting Standards Board, and any other
comparable body, which are applicable in the circumstances as of the date in
question, and the requisite that such principles are applied on a consistent
basis means that the accounting principles observed in a current period are
comparable in all material respects to those applied in a preceding period.
 
7

--------------------------------------------------------------------------------

 
 
“Governmental Requirement” means any Law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement of any federal, state,
county, municipal, parish, or other Tribunal or any department, commission,
board, court, agency or any other instrumentality of any of them.
 
“Group Member” means any Person which is a member with any Company in an
“affiliated service group” as defined in Section 414(m) of the IRC, a
“controlled group of corporations” as defined in Section 1563 of the IRC, or any
“trades or businesses . . . which are under common control” as defined by
Section 414(c) of the IRC.
 
“Guaranty Agreement” means a guaranty agreement, in form and substance
satisfactory to the Banks, pursuant to which a Company (other than Borrower)
guarantees prompt payment and performance of the Obligations, and “Guaranty
Agreements” means all of such agreements.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means “hazardous substances,” “hazardous waste” or
“hazardous constituents” in CERCLA, RCRA or any other federal, state or local
environmental statute or regulation.
 
“Hedge Agreement” means, with respect to Borrower or any other Company, any and
all transactions, agreements, documents, or arrangements between Borrower or any
other Company and one or more Banks, now existing or hereafter entered into,
which provide for an interest rate, credit, commodity, or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or other similar transactions, for the purpose of hedging
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations, or commodity prices or other similar risks.
 
8

--------------------------------------------------------------------------------

 
 
“Highest Lawful Rate” means, with respect to any Bank, the maximum non-usurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received with respect to the particular
Obligations as to which such rate is to be determined, payable to such Bank
pursuant to this Agreement or any other Loan Paper, under Laws applicable to
such Bank which are presently in effect or, to the extent allowed by law, under
such applicable Laws which may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than applicable Laws now allow.  The Highest
Lawful Rate shall be calculated in a manner that takes into account any and all
fees, payments and other charges in respect of the Loan Papers that constitute
interest under applicable Law.  Each change in any interest rate provided for
herein based upon the Highest Lawful Rate resulting from a change in the Highest
Lawful Rate shall take effect without notice to Borrower or any other Person at
the time of such change in the Highest Lawful Rate.  For purposes of determining
the Highest Lawful Rate under Texas law, the applicable rate ceiling shall be
the weekly rate ceiling described in, and computed in accordance with, Sections
303.003 and 303.009 of the Texas Finance Code, as amended and in effect from
time to time, or any successor or replacement statute; provided, however, that,
to the extent permitted by applicable Law, Administrative Agent shall have the
right to change the applicable rate ceiling from time to time in accordance with
applicable Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business which are not more than 90
days past due), (f) all obligations secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all obligations of such Person under Financing
Leases, (i) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, letters of guaranty, bankers’ acceptances, surety or other
bonds and similar instruments, (j) all liabilities of such Person in respect of
unfunded vested benefits under any Plan, and (k) payment obligations with
respect to Hedge Agreements, provided that for purposes of this definition, the
amount of the obligation of any Person under any Hedge Agreement shall be the
amount determined, in respect thereof as of the end of the most recently ended
fiscal quarter of such Person, based on the assumption that such Hedge Agreement
has terminated at the end of such fiscal quarter, and in making such
determination, if such Hedge Agreement provides for the netting of amounts
payable by and to each party thereto or if any Hedge Agreement provides for the
simultaneous payment of amounts by and to each party, then in each such case,
the amount of such obligation shall be the net amount so determined; provided,
however, that notwithstanding the foregoing, Indebtedness shall not include
deposits, escrows or bonds of such Person pursuant to an independent contractor
agreement not to exceed $2,500,000 in the aggregate at any time.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
9

--------------------------------------------------------------------------------

 
 
“IRC” shall mean the Internal Revenue Code of 1986, as amended.
 
“Issuing Bank” means Comerica, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.14(g).
 
“Laws” means any and all applicable laws, statutes, ordinances, rules,
regulations, orders, writs, injunctions, and/or decrees of the United States,
any state or commonwealth, any territory or possession, any foreign country, or
any Tribunal.
 
“Letter of Credit” shall have the meaning assigned to such term in Section 2.14.
 
“Letter of Credit Liabilities” means, at any time, the aggregate undrawn face
amounts of all outstanding Letters of Credit and all Reimbursement Obligations.
 
“Leverage Ratio” shall have the meaning set forth in Subsection 5.1(k).
 
“Lien” means any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor’s interest under a Financing
Lease or analogous instrument, in, of or on any of the Companies’ property (or
any other Person’s property if the context so requires).
 
“Litigation” means any proceeding, claim, lawsuit and/or investigation conducted
or threatened by or before any Tribunal, including, but not limited to,
proceedings, claims, lawsuits and/or investigations under or pursuant to any
environmental, occupational safety and health, antitrust, unfair competition,
securities, taxation or other Law, or under or pursuant to any contract,
agreement or other instrument.
 
“Litigation Schedule” shall have the meaning set forth in Section 4.3.
 
“Loans” shall have the meaning set forth in Section 2.1.
 
“Loan Papers” means this Agreement, the Notes, the Guaranty Agreements and any
and all certificates, mortgages, deeds of trust, security agreements and other
documents and agreements executed and/or delivered in connection with the making
of Loans or the issuing of Letters of Credit or otherwise pursuant to the terms
of this Agreement and any future amendments and supplements thereto and
restatements thereof.
 
“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
 
“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
 
10

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any effect which might reasonably be expected to
be material and adverse to the financial condition or business operations of the
Companies as a whole on a consolidated basis.
 
“Net Income” means, for any period and any Person, the sum of the following
(calculated without duplication): (a) such Person’s consolidated net income (or
loss) determined in conformity with GAAP; minus (b) nonrecurring, extraordinary
gains, including, without limitation, any nonrecurring death benefits under life
insurance policies.
 
“New Entity” shall have the meaning set forth in Section 9.14.
 
“Notes” means the Revolving Credit Notes.
 
“Notice of Activity” means the written notice given by Borrower to
Administrative Agent of an Advance or issuance of a Letter of Credit, which
shall be substantially in the form of Exhibit B attached.
 
“Obligations” means all present and future obligations and liabilities, and all
renewals and extensions thereof, or any part thereof, of Borrower or any other
Company to any one or more of the Agents and/or any one or more of the Banks and
created or evidenced by or existing or arising out of or pursuant to this
Agreement, the Revolving Credit Notes or any one or more of the other Loan
Papers (including, without limitation, the Principal Obligation, the
Reimbursement Obligation arising pursuant to any Letters of Credit, and all
other indebtedness, obligations, fees and liabilities arising pursuant to this
Agreement, or otherwise) and pursuant to or under any Hedge Agreement that
Borrower or any other Company may enter into with the express written consent of
Administrative Agent and the Required Banks, and all interest accruing thereon
and costs, expenses and attorneys’ fees incurred in the enforcement or
collection thereof, regardless of whether such obligations and liabilities are
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, but not limited to, the obligations and
liabilities arising pursuant to any of the Loan Papers, and all renewals and
extensions thereof, or any part thereof, and all present and future amendments
thereto.
 
“Operating Rights” means the operating rights, franchises, certificates,
authorizations, permits and licenses of Borrower and the other Companies.
 
“Orderly Liquidation Value” with respect to each Vehicle, means (a) with respect
to any Vehicle acquired after the Closing Date, the Purchase Price of such
Vehicle, which amount shall be reduced each month by an amount equal to 1% of
the Purchase Price of such Vehicle as previously so reduced, to reflect
depreciation, until such time as a Vehicle Appraisal for such Vehicle shall have
been delivered to Collateral Agent or Administrative Agent, and thereafter the
orderly liquidation value attributed to such Vehicle in the most recent Vehicle
Appraisal for such Vehicle; and (b) with respect to any other Vehicle, the
orderly liquidation value attributed to such Vehicle in the most recent Vehicle
Appraisal.  Notwithstanding the foregoing, the term “Orderly Liquidation Value”
shall not include the value of any Vehicle which is no longer owned by a Company
or which has been (i) destroyed, confiscated by a governmental authority,
stolen, or lost, or (ii) restricted from use, attached by legal process, or
immobilized due to lack of repair for a period of forty-five (45) consecutive
calendar days.
 
11

--------------------------------------------------------------------------------

 
 
“Other Subsidiary” means any Person of which an aggregate of 50% or more of the
issued and outstanding voting stock, or 50% or more of the equity interests, at
the time at which any determination is being made, is owned of record or
beneficially, directly or indirectly, by any Company.
 
“Outstanding Revolving Credit” means, at any particular time, the sum of (a) the
aggregate outstanding principal amount of the Loans, plus (b) all Letter of
Credit Liabilities.
 
“Parent” means Frozen Food Express Industries, Inc., a Texas corporation.
 
“Permitted Investments” means investments in (i) indebtedness, evidenced by
notes maturing not more than one hundred eighty (180) days after the date of
issue, issued or guaranteed by the federal government of the United States of
America, or any agency thereof, (ii) certificates of deposit, maturing not more
than one hundred eighty (180) days after the date of issue, issued by commercial
banking institutions, each of which is a member of the Federal Reserve System
and which has combined capital and surplus and undivided profits of not less
than $100,000,000.00, or any other financial institution if the amount on
deposit is fully insured by The Federal Deposit Insurance Corporation, (iii)
commercial paper, maturing not more than one hundred eighty (180) days after the
date of issue, issued by a corporation (other than an Affiliate of the
Companies) with a rating of “P-1” (or its then equivalent) according to Moody’s
Investors Service, Inc., “A-1” (or its then equivalent) according to Standard &
Poor’s Corporation or “F-1” (or its then equivalent) according to Fitch’s
Investors Service, Inc., or issued by any Bank with a rating of “P-3” (or its
then equivalent) according to Moody’s Investors Service Inc., or “A-3” (or its
then equivalent) according to Standard & Poor’s Corporation, (iv) money market
funds that invest only in securities which mature within one (1) year after the
date of purchase and which have ratings meeting the standard of (iii) above, or
(v) securities issued or guaranteed by an agency of the United States of
America.
 
“Permitted Liens” means with respect to any asset or property (or any interest
therein),
 
a. Liens (if any) securing the Notes in favor of Administrative Agent,
Collateral Agent and/or the Banks;
 
b. The following, if the validity and amount thereof are being contested in good
faith and by appropriate legal proceedings and so long as (i) levy and execution
thereon have been stayed and continue to be stayed, (ii) they do not in the
aggregate materially detract from or threaten the value of the asset or
property, or materially impair the use thereof in the operation of any Company’s
business, and (iii) a reserve therefor, if appropriate, has been established in
accordance with GAAP: claims and Liens for taxes due and payable; claims and
Liens upon and defects of title to real and personal property, including any
attachment of personal or real property or other legal process prior to
adjudication of a dispute on the merits; claims and Liens of mechanics,
materialmen, warehousemen, landlords or carriers, or similar Liens; and adverse
judgments on appeal;
 
12

--------------------------------------------------------------------------------

 
 
c. Liens for taxes not past due;
 
d. Mechanics’, materialmen’s, warehousemen’s, landlords’ or carriers’ Liens for
services or materials for which payment is not past due;
 
e. Liens in favor of the lessor on the assets being leased under any operating
lease or Financing Lease;
 
f. Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or the other Companies to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
g. Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, and contracts
(other than for payment of borrowed money); and
 
h. Liens at any time existing on up to fifty (50) tractors and fifty (50)
trailers that are purchased for a nominal amount from vehicle vendors and that
are required to be sold by the owner back to such vendors for a nominal amount
(collectively, “Demo Vehicles”).
 
“Person” means any individual, firm, corporation, association, partnership,
joint venture, trust, other entity or Tribunal.
 
“Plan” means all (present, prior (including terminated and transferred) and
future) plans, programs agreements, arrangements and methods of contribution or
compensation providing any remuneration or benefits other than current cash
compensation to any current or former employee of any Company or any other Group
Member or to any other Person who provides services to any Company or any other
Group Member whether or not subject to ERISA; and includes, but is not limited
to, pension, retirement, profit sharing, stock bonus, nonqualified deferred
compensation, disability, medical, dental, workers compensation, health
insurance, life insurance, incentive plans, vacation benefits and fringe
benefits.
 
“Potential Default” means the occurrence of an event or condition that with
notice or lapse of time would become a Default.
 
“Prime Rate” means the per annum interest rate established by Comerica as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Comerica at any such
time.
 
13

--------------------------------------------------------------------------------

 
 
        “Principal Obligation” means, as of the date of any determination
thereof, the aggregate unpaid principal balance of all Loans and Reimbursement
Obligations made by any Bank up to the time in question.
 
“Pro Rata Share” means, with respect to each Bank and from time to time, an
amount equal to the quotient obtained by dividing such Bank’s Commitment by the
aggregate amount of the Commitments or, if all the Commitments are terminated,
the quotient obtained by dividing such Bank’s outstanding Loans by the aggregate
outstanding Loans of all Banks.
 
“Purchase Price” means, in the case of a Vehicle, the bona fide price which the
purchaser actually pays to the seller for such Vehicle, including (i) trade-in
allowance, (ii) seller’s delivery and handling charges; (iii) excise tax on the
Vehicle; (iv) any sales and use tax; (v) freight charges; and (vi) other
expenses required to effect delivery of the Vehicle to the purchaser.
 
“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.
 
“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended by
the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of
1980, and the Hazardous and Solid Waste Amendments of 1984, as the same may be
amended from time to time.
 
“Regulatory Change” means, with respect to any Bank, any change after the
Closing Date in any U.S. federal or state, or any foreign, Laws or regulations
or the adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders including such Bank of or under any U.S.
federal or state, or any foreign, Laws or regulations (whether or not having the
force of law) by any Tribunal charged with the interpretation or administration
thereof.
 
“Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.14(d).
 
“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.
 
“Required Banks” means, as of the date of any determination thereof, any two or
more of the Banks, that hold, in the aggregate, sixty-six and two-thirds of one
percent (66-2/3%) or more of the sum of the Principal Obligation then
outstanding plus the aggregate face amount of the Letters of Credit then
outstanding, or, if no Principal Obligation or Letter of Credit is then
outstanding, any two or more of the Banks, that hold, in the aggregate,
sixty-six and two-thirds of one percent (66-2/3%) or more of the Commitments;
provided that, at any time there are two or fewer Banks, “Required Banks” shall
mean Banks that hold, in the aggregate, one hundred percent (100%) of the
Commitments.  For purposes of this definition, the effects of rounding to the
nearest cent shall not be taken into account.
 
“Revolving Credit Notes” shall have the meaning set forth in Section 2.2, and
“Revolving Credit Note” shall mean any of such promissory notes.
 
14

--------------------------------------------------------------------------------

 
 
“Schedules” shall have the same meaning set forth in Section 9.10.
 
“Section(s)” shall have the meaning set forth in Section 9.10.
 
“Security Agreements” means (a) security agreements, pledge agreements and other
agreements, documents or instruments executed by the Borrower, Parent or any
Subsidiary dated the Closing Date (or such other date as any such Person may
execute such Security Agreement), (b) any such agreement, document or instrument
at any time executed pursuant to Section 3.1(a) hereof, evidencing or creating a
Lien as security for the Obligations and in form and substance reasonably
satisfactory to Administrative Agent and Collateral Agent, and (c) any and all
amendments, modifications, supplements, renewals, extensions, restatements or
replacements thereof.
 
“Solvent” means, as to any Person, that (a) the aggregate fair market value of
its assets exceeds its liabilities, (b) it has sufficient cash flow to enable it
to pay its Indebtedness as such Indebtedness matures, and (c) it does not have
unreasonably small capital to conduct its business.
 
“Stubbs Group” means any one or more of the following Persons:  Stoney M.
Stubbs, Jr., Julia B. Stubbs, Timothy L. Stubbs, Julia S. Howard, J. Bain Howard
Trust, Jackson R. Howard Trust, Stubbs Family Partnership, Ltd., Stubbs II
Family Partnership, Ltd., S. Russell Stubbs, D. Dawn Stubbs, S. Reese Stubbs
Trust, J. Corby Hill Stubbs Trust, John D. Prickett, Lucile E. Prickett, Barbara
L. Stubbs, Sarah M. Daniel, Lucile B. Knight, Weller Investment, Ltd., Frances
E. Fielder TXUGMA, Kiirstin L. Daniel TXUGMA, Arthur L. Daniel, Jr., D & R
Stubbs Management LLC, Stephanie B. Stubbs, D. Dawn Stubbs Irrevocable 1996
Trust, Timothy Reed Stubbs Trust, Walker Gage Stubbs Trust and Two Sisters LLC.
 
“Subsidiaries” means Borrower, Conwell, FX, LML, Logistics, CPI and Conwell LLC,
and shall also mean and include any New Entity which has executed and delivered
a Guaranty Agreement and letter as provided in Section 9.14 and has not been
released or otherwise discharged from its obligations thereunder.
 
“Taxes” means any and all present and future taxes, levies, imposts, deductions,
withholdings, assessments, fees or other charges from time to time or at any
time imposed by any Laws or by any Tribunal (excluding taxation of the income of
the Banks).
 
“Termination Date” shall mean September 2, 2011, or such earlier date upon which
the obligation of the Banks to make Loans is terminated pursuant to the terms of
this Agreement.
 
“Tribunal” means any state, commonwealth, federal, foreign, territorial, or
other court or governmental department, commission, board, bureau, agency or
instrumentality.
 
“Vehicle Appraisal” means an appraisal of any or all of the Vehicles, performed
on behalf of the Administrative Agent or the Collateral Agent and the Banks, by
an appraisal firm reasonably satisfactory to the Administrative Agent and the
Collateral Agent, dated a recent date satisfactory to the Administrative Agent
and the Collateral Agent and in all respects satisfactory to the Administrative
Agent and the Collateral Agent in their respective sole and absolute discretion.
 
15

--------------------------------------------------------------------------------

 
 
“Vehicles” means any and all of the following, whether now owned or hereafter
acquired by Parent, Borrower, or any Subsidiary:  (a) all tractors and trailers
registered in accordance with any Law for public roadway use in the operation of
Parent’s, Borrower’s or any Subsidiary’s motor carrier business, and (b) all
equipment and accessories permanently attached to any such Vehicles, including
without limitation all refrigeration units, tires and tubes; provided, that (i)
“Vehicles” shall include such equipment and accessories only so long as they are
so permanently attached and shall not include any spare parts inventory; (ii)
Vehicles shall not include any such property described in the foregoing clauses
(a) and (b) that (1) is leased to any Company by any Person other than another
Company, (2) is a vehicle which is intended for use, and is in fact used, solely
on location at Parent’s, Borrower’s or any Subsidiary’s place of business
(commonly known as “yard hosses”), (3) constitutes “inventory” as such term is
defined in Chapter 9 of the Code, or (4) is a Demo Vehicle.
 
“Vehicle Collateral” means, collectively, all of the Vehicles (if any) which are
included in the Collateral.
 
“W&B Note” means that certain Subordinated Term Note dated as of December 26,
2001, made by W&B Service Company, LP, f/k/a W&B Newco, L.P., payable to the
order of FX in the original principal amount of $4,134,785.00, and all renewals,
extensions, amendments, modifications, replacements, substitutions and
rearrangements thereof.
 
“Weller Group” means any one or more of the following Persons:  Weller
Investment, Ltd., Sarah M. Daniel, Lucile B. Knight, and Two Sisters LLC.
 
Section 1.2 UCC Changes
 
.  All terms used herein which are defined in the UCC shall, unless otherwise
provided, have the meanings ascribed to them in the UCC both as in effect on the
date of this Agreement and as hereafter amended.  The parties intend that the
terms used herein which are defined in the UCC have, at all times, the broadest
and most inclusive meanings possible.  Accordingly, if the UCC shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the UCC in effect on the date of this Agreement, then such
term as used herein shall be given such broadened meaning.  If the UCC shall in
the future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the UCC in effect on the date of this
Agreement, such amendment or holding shall be disregarded in defining terms used
in this Agreement.
 
ARTICLE II
 
AMOUNTS AND TERMS OF CREDIT COMMITMENTS
 
Section 2.1 Commitments; Loans
 
.  Subject to the terms and conditions of this Agreement (including, without
limitation, Section 2.13), each Bank severally agrees to make one or more
revolving credit loans to Borrower from time to time from and including the
Closing Date to but excluding the Termination Date in an aggregate principal
amount outstanding not to exceed the positive remainder of (i) the amount of
such Bank’s Commitment as then in effect, minus (ii) such Bank’s Pro Rata Share
of the Letter of Credit Liabilities then outstanding (such revolving credit
loans referred to in this Section 2.1 now or hereafter made by the Banks to
Borrower from and including and after the Closing Date are hereinafter
collectively called the “Loans”); provided, however, that the Outstanding
Revolving Credit shall not at any time exceed the lesser of (i) the Borrowing
Base then most recently determined, or (ii) the aggregate amount of the
Commitments.  Subject to the foregoing limitations and the other terms and
conditions of this Agreement, Borrower may borrow, repay and re-borrow the Loans
hereunder prior to the Termination Date.  The Borrowing Base shall be determined
in good faith by Administrative Agent in connection with the delivery of the
Borrowing Base Report to be delivered in accordance with Section 5.1(l), subject
to Administrative Agent’s right to re-determine the Borrowing Base in accordance
with the immediately succeeding sentence.  In addition, the Borrowing Base may
be re-determined at any time and from time to time by Administrative Agent in
good faith upon the occurrence and during the continuation of a Potential
Default.
 
16

--------------------------------------------------------------------------------

 
 
Section 2.2 The Notes
 
.  The Loans made by each Bank shall be evidenced by a single promissory note
(each a “Revolving Credit Note”) of Borrower in substantially the form of
Exhibit C hereto, dated the Closing Date, payable to the order of such Bank in a
principal amount equal to its Commitment as originally in effect, and otherwise
duly completed.  Each Bank is hereby authorized by Borrower to endorse on the
schedule (or a continuation thereof) attached to each Note of such Bank the date
and amount of each Loan made by such Bank to Borrower and the amount of each
payment or prepayment of principal of such Loan received by such Bank, provided
that any failure by such Bank to make any such endorsement shall not affect the
obligations of Borrower, Parent or any other Subsidiary under such Note or this
Agreement in respect of such Loan.
 
Section 2.3 Repayment of Loans
 
.  Borrower shall pay the outstanding principal amount on all Loans on the
Termination Date.  If any payment of principal becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and interest shall be payable at the then applicable
rate during such extension.
 
Section 2.4 Interest and Fees.
 
(a) Interest Rate.  Borrower shall pay to the Administrative Agent for the
account of each Bank interest on the unpaid principal amount of each Loan made
by such Bank for the period commencing on the date of such Loan to but excluding
the date such Loan is due, at a fluctuating rate per annum equal to the
Applicable Rate.  The term “Applicable Rate” means with respect to all Loans
outstanding from day to day, the lesser of (A) the Highest Lawful Rate or (B)
the Base Rate plus the Base Rate Margin. Notwithstanding the foregoing, subject
to Section 9.19, (1) all principal outstanding after the occurrence of a Default
which has not been cured to the satisfaction of the Administrative Agent and the
Required Banks or waived in writing by the Administrative Agent and the Required
Banks shall bear interest at the Default Rate, which shall be due and payable on
demand, and (2) past due principal, interest, fees and other amounts shall bear
interest at the Default Rate, which shall be payable on demand.  The term
“Default Rate” means a rate per annum equal to the lesser of (A) the Highest
Lawful Rate, or (B) 2% plus the rate otherwise applicable to such Loan as
provided above.
 
17

--------------------------------------------------------------------------------

 
 
(b)   Facility Fees.  In consideration of each Bank’s commitment to make Loans,
Borrower will pay to Administrative Agent for the account of each Bank a
facility fee determined on a daily basis by applying the Facility Fee Rate to
such Bank’s Commitment.  This facility fee shall be due and payable in arrears
on the last day of each fiscal quarter of Borrower and on the Termination  Date.
 
(c) Computation of Interest and Fees.  All interest and fees shall be calculated
on the basis of actual days elapsed, but computed as if each calendar year
consisted of 360 days, subject to limitations of the Highest Lawful Rate.  Each
determination by Administrative Agent of the Base Rate shall, in the absence of
manifest error, be conclusive and binding.
 
(d) Recapture of Interest Lost as a Result of Interest Limitations.  If at any
time the rate of interest applicable to any Loan exceeds the Highest Lawful
Rate, the rate of interest which such Loan bears shall be limited to the Highest
Lawful Rate, but, notwithstanding any subsequent reductions in the Applicable
Rate, the rate of interest which such Loan bears shall not thereafter be reduced
below the Highest Lawful Rate until such time as the total amount of interest
accrued on such Loan equals the amount of interest which would have accrued if
the Applicable Rate had at all times been in effect.
 
(e) Payment Dates.  Accrued interest on the Loans shall be due and payable in
arrears on the first Business Day of each calendar month and on the Termination
Date.
 
Section 2.5 Borrowing Procedure
 
.  Borrower shall give Administrative Agent notice of each borrowing of Loans
hereunder in accordance with Section 2.9.  Not later than 12:00 noon (Dallas,
Texas time) on the date specified for each Advance hereunder, each Bank will
make available the amount of the Loan to be made by it on such date to
Administrative Agent, at the Applicable Lending Office of Administrative Agent,
in immediately available funds, for the account of Borrower.  The amount so
received by Administrative Agent shall, subject to the terms and conditions of
this Agreement, be made available to Borrower promptly by wire transfer of
immediately available funds to a deposit account .maintained by Borrower and
reasonably acceptable to Administrative Agent.
 
Section 2.6 Optional Prepayments
 
.  Subject to Section 2.7, Borrower shall have the right from time to time to
prepay the principal of the Loans; provided that Borrower shall give
Administrative Agent notice of each such prepayment as provided in Section 2.9.
 
Section 2.7 Mandatory Prepayments.
 
18

--------------------------------------------------------------------------------

 
 
(a) Loans.  If at any time the Outstanding Revolving Credit exceeds an amount
equal to the lesser of the aggregate Commitments then in effect or the Borrowing
Base then most recently determined or redetermined, Borrower shall either (i)
within one Business Day after the occurrence thereof, pay to Administrative
Agent the amount of such excess as a prepayment of the Loans, or (ii) within ten
(10) Business Days after the occurrence thereof, grant to the Collateral Agent,
for the benefit of the Banks, a valid, perfected First Priority Lien in Vehicles
having an aggregate Orderly Liquidation Value in an amount necessary to increase
the Borrowing Base by the amount of such excess, subject to any and all
limitations specified in the definition of “Borrowing Base”, pursuant to
documentation satisfactory to the Collateral Agent and the Required Banks as
provided in Section 5.1(r).
 
(b) Application of Mandatory Prepayments.  Any prepayments hereunder shall be
applied to the remaining Loans as set forth in Section 2.17.
 
Section 2.8 Minimum Amounts
 
.  Each Advance of principal of the Loans shall be in an amount at least equal
to $100,000 or an integral multiple of $100,000 in excess thereof.  Furthermore,
all optional prepayments of principal of the Loans shall be in an amount equal
to $500,000 or an integral multiple of $100,000 in excess thereof.
 
Section 2.9 Certain Notices
 
.  Notices by Borrower to Administrative Agent of terminations or reductions of
Commitments, of Advances, and of prepayments of Loans shall be irrevocable and
shall be effective only if received by Administrative Agent not later than 12:00
noon (Dallas, Texas time) on the Business Day prior to the date of the relevant
termination, reduction, Advance or prepayment as specified below:
 

 
 
Notice
Number of
Business Days
Prior
   
Terminations or Reductions of Commitments
5
   
Borrowings of Loans
1
   
Prepayments of Loans
1
 

 
Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced.  Each such notice of Advance or
prepayment shall specify the Loans to be borrowed or prepaid and the amount of
Loans (subject to Section 2.8 hereof) to be borrowed or prepaid and the date of
Advance or prepayment (which shall be a Business Day).  Notices of Advances or
prepayments shall be in the form of Exhibit B hereto, appropriately completed as
applicable.  Administrative Agent shall promptly notify the Banks of the
contents of each such notice.
 
Section 2.10 Use of Proceeds.
 
19

--------------------------------------------------------------------------------

 
 
(a) Borrower agrees with Administrative Agent and the Banks that (i) the
proceeds of the Loans to be made on and after the Closing Date shall be used by
Borrower, Parent and the Subsidiaries for working capital and general corporate
purposes and to refinance existing Indebtedness and (ii) the Letters of Credit
requested to be issued pursuant to this Agreement shall be used only to support
transactions and obligations entered into in the ordinary course of any
Company’s business.
 
(b) None of the proceeds of any Loan have been or will be used to acquire any
security in any transaction that is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or to purchase or carry any margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System).
 
Section 2.11 Fees
 
.  Borrower agrees to pay the following fees in connection with each Bank’s
commitment to make Loans and Issuing Bank’s commitment to issue Letters of
Credit:
 
(a) A Letter of Credit fee is payable to the Administrative Agent for the
account of the Banks in accordance with their respective Pro Rata Shares, for
the term of each Letter of Credit at Base Rate Margin.  Letter of Credit fees
shall be payable quarterly in arrears on each Quarterly Payment Date;
 
(b) An issuance fee is payable to Administrative Agent for the account of the
Issuing Bank for the term of each Letter of Credit in an amount equal to $150,
which fee is payable upon issuance of each Letter of Credit and on each
anniversary of the issuance of such Letter of Credit, together with such other
standard issuance, negotiation, processing and/or administration fees as may be
charged by the Issuing Bank;
 
(c) Upon any amendment or modification of a Letter of Credit, a Letter of Credit
amendment fee shall be paid to the Issuing Bank, for its own account, as
determined pursuant to the Issuing Bank’s customary procedures; and
 
(d) Facility Fee of 0.375% per annum, payable quarterly in arrears.
 
Section 2.12 Computations
 
.  Interest and fees payable by Borrower hereunder and under the other Loan
Papers on all Loans shall be computed on the basis of a year of 360 days and the
actual number of days elapsed (including the first day but excluding the last
day) occurring in the period for which payable unless, in the case of interest,
such calculation would result in a usurious rate, in which case interest shall
be calculated on the basis of a year of 365 or 366 days, as the case may be.
 
Section 2.13 Termination or Reduction of Commitments.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, the
Commitments shall automatically terminate at 8:00 a.m.  (Dallas, Texas time) on
the Termination Date.
 
20

--------------------------------------------------------------------------------

 
 
(b) Borrower shall have the right to terminate or reduce in part the unused
portion of the Commitments at any time and from time to time, provided that (i)
it shall give notice of each such termination or reduction as provided in
Section 2.9 and (ii) each partial reduction shall be in an aggregate amount at
least equal to $5,000,000 or an integral multiple of $100,000 in excess
thereof.  The Commitments may not be reinstated after they have been terminated
or increased after they have been reduced.
 
Section 2.14 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, Borrower may utilize
the Commitments by requesting that the Issuing Bank issue standby letters of
credit (each such letter of credit and each Existing Letter of Credit is herein
called a “Letter of Credit”); provided, that no Letter of Credit shall be issued
if, after giving effect to the issuance thereof, (i) the Outstanding Revolving
Credit would exceed the amount equal to the lesser of the aggregate Commitments
then in effect or the Borrowing Base then most recently determined, or (ii) the
Letter of Credit Liabilities would exceed $10,000,000.  Upon the date of issue
of each Letter of Credit, the Issuing Bank shall be deemed, without further
action by any party hereto, to have sold to each Bank, and each Bank shall be
deemed, without further action by any party hereto, to have purchased from the
Issuing Bank, a participation to the extent of such Bank’s Pro Rata Share of the
Commitments.
 
(b) Borrower shall give the Issuing Bank (with a copy to Administrative Agent)
at least three (3) Business Days prior notice (effective upon receipt and
irrevocable unless appropriately revoked sufficiently prior to issuance of the
Letter of Credit) specifying the date of each Letter of Credit and the nature of
the transactions or obligations to be supported thereby.  Upon receipt of such
notice and confirmation by the Issuing Bank with Administrative Agent that such
Letter of Credit may be issued in compliance with this Agreement, the Issuing
Bank shall promptly notify Administrative Agent of the contents thereof and of
each such Bank’s Pro Rata Share of the amount of the proposed Letter of Credit,
and Administrative Agent shall promptly thereupon notify the Bank’s of such
information.  In addition, the Issuing Bank shall promptly deliver to the
Administrative Agent an electronic copy of such Letter of Credit.  Each Letter
of Credit shall have an expiration date that does not exceed one year from the
date of issuance (unless specifically consented to by Administrative Agent, the
Issuing Bank and the Required Banks) and that does not extend beyond the
Termination Date, shall be payable in Dollars, shall support a transaction
entered into in the ordinary course of business of Borrower, Parent or a
Subsidiary, shall be satisfactory in form and substance to the Issuing Bank, and
shall be issued pursuant to such agreements, documents and instruments as the
Issuing Bank may reasonably require, none of which shall be inconsistent with
this Agreement (and to the extent they irreconcilably conflict with this
Agreement, the terms of this Agreement shall control).  Each Letter of Credit
shall (i) provide for the payment of drafts presented for, on or thereunder by
the beneficiary in accordance with the terms thereof, when such drafts are
accompanied by the documents (if any) described in the Letter of Credit and (ii)
to the extent not inconsistent with the terms hereof, be subject to the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (together with any subsequent revision
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Bank, the “UCP”), and shall, as to matters not
governed by the UCP, be governed by, and construed and interpreted in accordance
with, the Laws of the State of Texas.
 
21

--------------------------------------------------------------------------------

 
 
(c) Upon receipt from any Letter of Credit beneficiary of any demand for payment
or other drawing under such Letter of Credit, the Issuing Bank shall promptly
notify Borrower and each Bank as to the amount to be paid as a result of such
demand or drawing and the respective payment date.  If at any time the Issuing
Bank shall make a payment to a beneficiary of a Letter of Credit pursuant to a
drawing under such Letter of Credit, each Bank will pay to the Issuing Bank,
immediately upon the Issuing Bank’s demand at any time commencing after such
payment until reimbursement therefor in full by Borrower, an amount equal to
such Bank’s Pro Rata Share of such payment, together with interest on such
amount for each day from the date of such payment to the date of payment by such
Bank of such amount at a rate of interest per annum equal to the Federal Funds
Rate.
 
(d) Borrower shall be irrevocably and unconditionally obligated to immediately
reimburse the Issuing Bank for any amounts paid by the Issuing Bank upon any
drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind (each such reimbursement obligation, herein a
“Reimbursement Obligation”).  The Issuing Bank will pay to each Bank such Bank’s
Pro Rata Share of all amounts received from or on behalf of Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Letter of Credit, but only to the extent such Bank has made
payment to the Issuing Bank in respect of such Letter of Credit pursuant to
Subsection (c) above.  Outstanding Reimbursement Obligations shall bear interest
at the rate per annum equal to two percent (2.00%) above the sum of the Base
Rate plus the Base Rate Margin but in no event to exceed the Highest Lawful
Rate, and such interest shall be payable on demand.
 
(e) The Reimbursement Obligations of Borrower under this Agreement and the other
Loan Papers shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the other
Loan Papers under all circumstances whatsoever, including, without limitation,
the following circumstances:
 
(i) Any lack of validity or enforceability of any Letter of Credit or any other
Loan Papers;
 
(ii) Any amendment or waiver of or any consent to departure from any Loan
Papers;
 
22

--------------------------------------------------------------------------------

 
 
(iii) The existence of any claim, setoff, counterclaim, defense or other right
which Borrower or any other Person may have at any time against any beneficiary
of any Letter of Credit, Administrative Agent, the Issuing Bank, the Banks or
any other Person, whether in connection with this Agreement or any other Loan
Papers or any unrelated transaction;
 
(iv) Any statement, draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
 
(v) Payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, provided, that such payment shall not have constituted gross
negligence or willful misconduct of the Issuing Bank; and
 
(vi) Any other circumstance whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstance or event shall not have been
the result of the gross negligence or willful misconduct of the Issuing Bank.
 
(f) Borrower assumes all risks of the acts or omissions of any beneficiary of
any Letter of Credit with respect to its use of such Letter of Credit.  Neither
Administrative Agent, the Issuing Bank, the Banks nor any of their respective
officers or directors shall have any responsibility or liability to Borrower or
any other Person for: (a) the failure of any draft to bear any reference or
adequate reference to any Letter of Credit, or the failure of any documents to
accompany any draft at negotiation, or the failure of any Person to surrender or
to take up any Letter of Credit or to send documents apart from drafts as
required by the terms of any Letter of Credit, or the failure of any Person to
note the amount of any instrument on any Letter of Credit, (b) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
(c) the validity, sufficiency or genuineness of any draft or other document, or
any endorsement(s) thereon, even if any such draft, document or endorsement
should in fact prove to be in any and all respects invalid, insufficient,
fraudulent or forged or any statement therein is untrue or inaccurate in any
respect, (d) the payment by the Issuing Bank to the beneficiary of any Letter of
Credit against presentation of any draft or other document that does not comply
with the terms of the Letter of Credit, or (e) any other circumstance whatsoever
in making or failing to make any payment under a Letter of Credit; provided,
however, that, notwithstanding the foregoing, Borrower shall have a claim
against the Issuing Bank, and the Issuing Bank shall be liable to Borrower, to
the extent of any direct, but not indirect or consequential, damages suffered by
Borrower which Borrower proves in a final nonappealable judgment were caused by
(i) the Issuing Bank’s willful misconduct or gross negligence in determining
whether documents presented under any Letter of Credit complied with the terms
thereof or (ii) the Issuing Bank’s willful failure to pay under any Letter of
Credit after presentation to it of documents strictly complying with the terms
and conditions of such Letter of Credit.  The Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.
 
23

--------------------------------------------------------------------------------

 
 
(g) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Banks of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(c).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter, and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of all Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
Section 2.15 Method of Payment
 
.  All payments of principal, interest, fees and other amounts to be made by
Borrower, Parent or any Subsidiary under this Agreement or any other Loan Paper
shall be made via wire transfer of funds to Administrative Agent for the account
of each Bank’s Applicable Lending Office in Dollars and in immediately available
funds, without setoff, deduction or counterclaim, not later than 12:00 noon
(Dallas, Texas time) on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).  Borrower or such other Person shall,
at the time of making each such payment, specify to Administrative Agent the
sums payable by such Person under this Agreement or the other Loan Document to
which each such payment is to be applied (and in the event that such Person
fails to so specify, or if an Default has occurred and is continuing or if a
Potential Default would exist after the making of such payment, Administrative
Agent may apply such payment to such Person’s Loans, Reimbursement Obligations
and other Obligations in such order and manner as Administrative Agent may
elect, subject to Section 2.16).  Upon the occurrence and during the
continuation of a Default, all proceeds of any Collateral and all other funds of
Borrower, Parent or any Subsidiary in the possession of Administrative Agent or
any Bank may be applied by Administrative Agent to the Obligations in such order
and manner as Administrative Agent may elect, subject to the provisions of
Section 2.16.  Notwithstanding the foregoing, if a Default has occurred and is
continuing, Administrative Agent and the Banks agree among themselves that all
such payments, proceeds and funds, shall be applied (or, in the case of Letter
of Credit Liabilities consisting of the undrawn face amount of Letters of
Credit, held by Administrative Agent as cash collateral for application against)
pro rata to the Outstanding Revolving Credit.  Each payment received by
Administrative Agent under this Agreement or any other Loan Paper for the
account of the Bank shall be paid promptly to such Bank, in immediately
available funds, for the account of such Bank’s Applicable Lending
Office.  Whenever any payment under this Agreement or any other Loan Paper shall
be stated to be due on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and
commitment fee, as the case may be.
 
24

--------------------------------------------------------------------------------

 
 
Section 2.16 Pro Rata Treatment
 
.  Except to the extent otherwise provided in this Agreement: (a) each Loan
shall be made by the Banks under Section 2.1, each payment of commitment fees
under Section 2.11 shall be made for the account of the Banks, and each
termination or reduction of the Commitments under Section 2.13 shall be applied
to the appropriate Commitments of the applicable Banks, pro rata according to
the respective unused Commitments; (b) the making of Loans shall be made pro
rata among the Banks according to the amounts of their respective Commitments;
(c) each payment and prepayment by Borrower of principal of or interest on Loans
shall be made to Administrative Agent for the account of the Banks pro rata in
accordance with the respective unpaid principal amounts of such Loans held by
such Banks; and (d) the Banks (other than the Issuing Bank) shall purchase
participations in the Letters of Credit pro rata in accordance with their
respective Pro Rata Share.
 
Section 2.17 Sharing of Payments, Etc.
 
  If a Bank shall obtain payment of any principal of or interest on any of the
Obligations due to such Bank hereunder through the exercise of any right of
setoff, banker’s lien, counterclaim or similar right, or otherwise, it shall
promptly purchase from the other Banks participations in the Obligations held by
the other Banks in such amounts, and make such adjustments from time to time, as
shall be equitable to the end that all Banks shall share pro rata in accordance
with the unpaid principal and interest on the Obligations then due to each of
them.  To such end, all Banks shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if all or any
portion of such excess payment is thereafter rescinded or must otherwise be
restored.  Each of Borrower, Parent and the Subsidiaries agrees, to the fullest
extent it may effectively do so under applicable Law, that any Bank so
purchasing a participation in the Obligations by the other Banks may exercise
all rights of setoff, banker’s lien, counterclaim or similar rights with respect
to such participation as fully as if such Bank were a direct holder of
Obligations in the amount of such participation.  Nothing contained herein shall
require any Bank to exercise any such right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness, liability or obligation of Borrower, Parent
or any of the Subsidiaries.
 
Section 2.18 Non-Receipt of Funds by Administrative Agent
 
.  Unless Administrative Agent shall have been notified by a Bank or Borrower
(“Payor”) prior to the date on which such Bank is to make payment to
Administrative Agent of the proceeds of a Loan to be made by it hereunder or
Borrower is to make a payment to Administrative Agent for the account of one or
more of Banks, as the case may be (such payment being herein called the
“Required Payment”), which notice shall be effective upon receipt, that Payor
does not intend to make the Required Payment to Administrative Agent,
Administrative Agent may assume that the Required Payment has been made and may,
in reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if Payor has not
in fact made the Required Payment to Administrative Agent, the recipient of such
payment shall, on demand, pay to Administrative Agent the amount made available
to it together with interest thereon in respect of the period commencing on the
date such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such period.
 
25

--------------------------------------------------------------------------------

 
 
Section 2.19 Withholding Taxes.
 
(a) All payments by Borrower of principal of and interest on the Loans and the
Letter of Credit Liabilities and of all fees and other amounts payable under the
Loan Papers shall be made free and clear of, and without deduction by reason of,
any present or future taxes, levies, duties, imposts, assessments or other
charges levied or imposed by any Tribunal (other than any taxes imposed on the
taxable income of Administrative Agent or any Bank or any lending office of
Administrative Agent or such Bank by any jurisdiction in which Administrative
Agent or such Bank or any such lending office is located).  If any such taxes,
levies, duties, imposts, assessments or other charges are so levied or imposed,
upon Borrower receiving written notice of the detailed calculation of
same  Borrower will (i) make additional payments in such amounts so that every
net payment of principal of and interest on the Loans and the Letter of Credit
Liabilities and of all other amounts payable by it under the Loan Papers, after
withholding or deduction for or on account of any such present or future taxes,
levies, duties, imposts, assessments or other charges (including any tax imposed
on or measured by taxable income of a Bank attributable to payments made to or
on behalf of a Bank pursuant to this Section 2.19 and any penalties or interest
attributable to such payments), will not be less than the amount provided for
herein or therein absent such withholding or deduction (provided that Borrower
shall not have any obligation to pay such additional amounts to any Bank to the
extent that such taxes, levies, duties, imposts, assessments or other charges
are levied or imposed by reason of the failure of such Bank to comply with the
provisions of Section 2.20), (ii) make such withholding or deduction, and (iii)
remit the full amount deducted or withheld to the relevant Tribunal in
accordance with applicable Law.  Without limiting the generality of the
foregoing, Borrower will, upon written request of any Bank, reimburse each such
Bank for the amount of (A) such taxes, levies, duties, imports, assessments or
other charges so levied or imposed by any Tribunal and paid by such Bank as a
result of payments made by Borrower under or with respect to the Loans, other
than such taxes, levies, duties, imports, assessments and other charges
previously withheld or deducted by Borrower which have previously resulted in
the payment of the required additional amount to Bank, and (B) such taxes,
levies, duties, assessments and other charges so levied or imposed with respect
to any Bank reimbursement under the foregoing clause (A), so that the net amount
received by such Bank (net of payments made under or with respect to the Loans
and the Letter of Credit Liabilities) after such reimbursement will not be less
than the net amount such Bank would have received if such taxes, levies, duties,
assessments and other charges on such reimbursement had not been levied or
imposed.  Borrower shall furnish promptly to Administrative Agent for
distribution to each affected Bank, upon request of each such Bank, official
receipts evidencing any such payment, withholding or reduction.
 
26

--------------------------------------------------------------------------------

 
 
(b) Upon Borrower receiving written notice of the charging of same (including a
detailed calculation of same), Borrower will indemnify Administrative Agent and
each Bank (without duplication) against, and reimburse Administrative Agent and
each Bank for, all present and future taxes, levies, duties, imposts,
assessments or other charges (including interest and penalties) levied or
collected (whether or not legally or correctly imposed, assessed, levied or
collected), excluding, however, any taxes imposed on the overall taxable income
of Administrative Agent or such Bank or any lending office of Administrative
Agent or such Bank by any jurisdiction in which Administrative Agent or such
Bank or any such lending office is located, on or in respect of this Agreement,
any of the Loan Papers or the Obligations or any portion thereof (“reimbursable
taxes”).  Any such indemnification shall be on an after-tax basis, taking into
account any such reimbursable taxes imposed on the amounts paid as indemnity.
 
(c) If and to the extent actually known by such Bank, each Bank will use
reasonable efforts to notify Borrower and Administrative Agent, in a reasonably
prompt fashion after such assignment is made, of any assignment of the
Commitment or the Loans by such Bank to an Eligible Assignee which is subject to
a withholding tax that will impose any payment obligation upon Borrower pursuant
to this Section 2.19.  Each Bank will use reasonable efforts to notify Borrower
and Administrative Agent of any amounts to be paid by Borrower pursuant to this
Section 2.19 in a reasonably prompt fashion after such Bank becomes aware of the
circumstances which require the payment of such amounts by Borrower.
 
Section 2.20 Withholding Tax Exemption
 
.  Each Bank that is not incorporated or otherwise formed under the Laws of the
U.S.  or a state thereof agrees that it will, prior to or on or about the
Closing Date or the date upon which it becomes a party to this Agreement,
deliver to Borrower and Administrative Agent two duly completed copies of
U.S.  Internal Revenue Service Form 1001, 4224 or W-8, as appropriate,
certifying in any case that such Bank is entitled to receive payments from
Borrower under any Loan Paper without deduction or withholding of any
U.S.  federal income taxes.  Each Bank which so delivers a Form 1001, 4224 or
W-8 further undertakes to deliver to Borrower and Administrative Agent two
additional copies of such form (or a successor form) on or before the date such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrower or
Administrative Agent, in each case certifying that such Bank is entitled to
receive payments from Borrower under any Loan Paper without deduction or
withholding of any U.S.  federal income taxes, unless an event (including
without limitation any change in treaty, Law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Bank from duly
completing and delivering any such form with respect to it and such Bank advises
Borrower and Administrative Agent that it is not capable of receiving such
payments without any deduction or withholding of U.S.  federal income tax.
 
27

--------------------------------------------------------------------------------

 
 
Section 2.21 Reinstatement of Obligations
 
.  Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Paper, if the payment of any amount of principal of or interest with
respect to the Loans, the Reimbursement Obligations or any other amount of the
Obligations, or any portion thereof, is rescinded, voided or must otherwise be
refunded by Administrative Agent, any Bank or Issuing Bank upon the insolvency,
bankruptcy or reorganization of Borrower or any of the Subsidiaries or otherwise
for any reason whatsoever, then each of (a) the Obligations, (b) the Loan Papers
(including, without limitation, this Agreement, the Notes, the Guaranty
Agreements and the Security Agreement), (c) the indebtedness, liabilities and
obligations of Borrower, Parent and the Subsidiaries under the Loan Papers, and
(d) all Liens for the benefit of Administrative Agent and the Banks created
under or evidenced by the Loan Papers, will be automatically reinstated and
become automatically effective and in full force and effect, all to the extent
that and as though such payment so rescinded, voided or otherwise refunded had
never been made.
 
Section 2.22 Capital Adequacy
 
.  If, after the Closing Date, any Bank shall have determined that the adoption
or implementation of any applicable Law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any central bank or other Tribunal charged with the
interpretation or administration thereof, or compliance by such Bank (or its
parent) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any central bank or other Tribunal,
has or would have the effect of reducing the rate of return on such Bank’s (or
its parent’s) capital as a consequence of its obligations hereunder or the
transactions contemplated hereby to a level below that which such Bank (or its
parent) could have achieved but for such adoption, implementation, change or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within ten Business Days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its parent) for such reduction.  A
certificate of such Bank claiming compensation under this Section 2.22, and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive absent manifest error, provided that the determination thereof is
made on a reasonable basis.  In determining such amount or amounts, such Bank
may use any reasonable averaging and attribution methods.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
 
.  The obligation of the Banks to make the initial Loans and to issue the
initial Letter of Credit shall be subject to the fulfillment of the following
conditions precedent on or before the Closing Date in a manner satisfactory to
the Banks:
 
(a) Each Bank shall have received the following:
 
(i) A copy of resolutions approving this Agreement and authorizing the
transactions contemplated in this Agreement and the other Loan Papers, duly
adopted by the Board of Directors of each of the Companies, accompanied by a
certificate of the Secretary or Assistant Secretary of the respective Company,
dated the date hereof, that such copy is a true and correct copy of resolutions
duly adopted at a meeting (which may be held if permitted by applicable Law and,
if required by such Law, by the bylaws of the respective Company, by conference
telephone or similar communications equipment by means of which all persons
participating in a meeting can hear each other) of, or by the unanimous written
consent of (if permitted by applicable Law and, if required by such Law, by the
bylaws of the respective Company), the Board of Directors of the respective
Company, and that such resolutions have not been amended, modified, repealed, or
revoked in any respect, and are in full force and effect as of the date hereof:
 
28

--------------------------------------------------------------------------------

 
 
(ii) A certificate of incumbency of all officers of Borrower and each Company
who will be authorized to execute or attest this Agreement or any document
delivered pursuant hereto on behalf of Borrower or such Company, dated the date
hereof; executed by the Secretary or Assistant Secretary of Borrower or such
Company.
 
(iii) The articles of incorporation of Borrower and each Company certified by
the Secretary of State of the state of its incorporation and dated a current
date.
 
(iv) The bylaws of Borrower and each Company certified by its Secretary or
Assistant Secretary.
 
(v) Certificates of the appropriate government officials of the state of
incorporation of Borrower and each Company as to its existence and, to the
extent applicable, good standing and certificates of the appropriate government
officials of each state in which Borrower and each Company is required to
qualify to do business and where failure to so qualify could reasonably be
expected to have a Material Adverse Effect, as to such Person’s qualification to
do business and good standing in such state, all dated a current date.
 
(vi) Its Revolving Credit Note duly executed by Borrower.
 
(vii) A Guaranty Agreement (or ratification thereof, if applicable), in form and
substance satisfactory to the Required Banks, appropriately executed and
delivered by each of the Companies other than Borrower.
 
(viii) The fees due on the Closing Date in accordance with this Agreement.
 
(ix) A payoff letter from Bank of America, N.A. with respect to the payment in
full of its loans under the Existing Credit Documents and the termination of its
commitment thereunder.
 
29

--------------------------------------------------------------------------------

 
 
(x) Such other documents as Administrative Agent or any Bank may reasonably
request.
 
(b) The representations and warranties contained in Article IV of this Agreement
shall be true and correct in all material respects on and as of such date with
the same effect as if made on and as of such date.
 
(c) No Default or Potential Default, shall be in existence on such date or after
giving effect to such initial Loans or Letter of Credit.
 
(d) All corporate and legal proceedings and all documents required to be
completed and executed by the provisions of, and all instruments to be executed
in connection with the transactions contemplated by this Agreement and any
related agreements shall be satisfactory in form and substance to Administrative
Agent and the Required Banks, and Administrative Agent and the Banks shall have
received all information and copies of all documents, including records of
corporate proceedings, required by this Agreement and any related agreements to
be executed or which Administrative Agent or any Bank may reasonably have
requested in connection therewith, such documents, where appropriate, to be
certified by proper corporate or governmental authorities.
 
(e) No legal proceeding shall be pending or threatened against Borrower or any
other Company by or before any, Tribunal which could reasonably be expected to
have a Material Adverse Effect.
 
(f) The consummation of such Loans or issuance of such Letter of Credit shall
not violate any applicable provision of any Law.
 
Section 3.2 Conditions of Subsequent Advances
 
.  The obligation of the Banks to make any Advance requested to be made by it
prior to the Termination Date, or issue any Letter of Credit, shall be subject
to the fulfillment of each of each following conditions precedent on or before
the date of such Advance or issuance of Letter of Credit in a manner
satisfactory to Administrative Agent, the Issuing Bank and the Banks, as
applicable:
 
(a) Administrative Agent and such Bank shall have received the notice regarding
such Advance in compliance with this Agreement and Issuing Bank shall have
received notice regarding such Letter of Credit pursuant to this Agreement.
 
(b) The representations and warranties contained in Article IV of this Agreement
shall be true and correct in all material respects when made and as of the date
of such Advance or Letter of Credit, as the case may be, with the same effect as
if made on and as of such date.
 
(c) No Default or Potential Default, shall be in existence on the date of any
Advance or Letter of Credit, or after giving effect to such Advance or Letter of
Credit.
 
30

--------------------------------------------------------------------------------

 
 
(d) With regard to a Letter of Credit (i) the Issuing Bank shall have received
an application and agreement for issuance of letter of credit, promissory note
and/or reimbursement agreement relating to such Letter of Credit duly executed
by Borrower with respect thereto, on the Issuing Bank’s standard form; and (ii)
the form and substance of the Letter of Credit shall be reasonably satisfactory
to the Issuing Bank.
 
(e) All corporate and legal proceedings and all documents required to be
completed and executed by the provisions of, and all instruments to be executed
in connection with the transactions contemplated by, this Agreement and any
other Loan Paper shall be satisfactory in form and substance to Administrative
Agent and the Banks and shall remain valid and effective and shall not have been
revoked or attempted to be revoked and Administrative Agent and the Banks shall
have received all information and copies of all documents, including records of
corporate proceedings, required by this Agreement and any related agreements to
be executed or which Administrative Agent or any Bank may reasonably have
requested in connection therewith, such documents, where appropriate, to be
certified by proper corporate or governmental authorities.
 
(f) No legal proceeding shall be pending or threatened against Borrower or any
other Company by or before any Tribunal which could reasonably be expected to
have a Material Adverse Effect.
 
(g) The consummation of such Advance or issuance of such Letter of Credit shall
not violate any applicable provisions of any Law.
 
(h) Any Bank’s obligations to make any Advance or issue any Letter of Credit
hereunder shall not have been terminated pursuant to any provision of this
Agreement.
 
(i) There shall not have occurred any event or series of events that has had or
is likely to have a Material Adverse Effect on the financial performance or
business activities of Parent or any Subsidiary.
 
Section 3.3 Effect of Request for any Subsequent Advance or Request for Letter
of Credit
 
.  Each notice requesting an Advance and each request for issuance of a Letter
of Credit, shall be deemed to be a representation and warranty that the matters
set forth in Subsections 3.2(b) and (c) and in Article IV are true and correct
as of the date of the requested Advance or Letter of Credit.
 
ARTICLE IV
 
CERTAIN REPRESENTATIONS AND WARRANTIES
 
Borrower and each other Company jointly and severally represent and warrant to
Administrative Agent and the Banks that:
 
Section 4.1 Corporate Existence and Authority; Names
 
.  Each Company (i) is a corporation duly organized, validly existing, and in
good standing under the Laws of its State of incorporation (ii) is duly
qualified to transact business as a foreign corporation in each jurisdiction
where the nature and extent of its business and properties require the same, and
(iii) possesses all requisite authority, power, licenses, permits, and
franchises to conduct its business and execute, deliver, and comply with the
terms of the Loan Papers, which have been duly authorized and approved by all
necessary corporate action and for which no approval or consent of any Tribunal
is required.
 
31

--------------------------------------------------------------------------------

 
 
Section 4.2 Financial Statements
 
.  The consolidated Financial Statements of Parent as of December 31, 2008 and
as of June 30, 2009 (collectively the “Current Financials”) were prepared in
accordance with GAAP and fairly present the consolidated financial conditions
and the results of operations of the Companies as of, and for the portion of the
fiscal year ending on, such dates.  There were no material liabilities, direct
or indirect, fixed or contingent, of the Companies as of the date of the Current
Financials which are not reflected therein or in the notes thereto.  Except for
transactions directly related to, or specifically contemplated by, this
Agreement and transactions heretofore disclosed in writing to the Banks, there
have been no material adverse changes in the respective financial conditions of
the Companies from those shown in the Current Financials between such date and
the date hereof, nor has any Company incurred any material liability, direct or
indirect, fixed, or contingent, except for the Existing Indebtedness.
 
Section 4.3 Compliance with Laws and Documents; Existing Defaults; Litigation
 
.  None of the Companies is, nor will the execution, delivery and the
performance of and compliance with the terms of the Loan Papers cause any of the
Companies to be: (i) in violation of any Laws or the Certificates or Articles of
Incorporation or Bylaws of any of the Companies in any respect which could have
any effect whatsoever upon the validity, performance or enforceability of any of
the terms of the Loan Papers or which could reasonably be expected to have a
Material Adverse Effect; or (ii) in default (nor has any event occurred which,
with notice or lapse of time or both, could constitute a default) under any
material agreement or instrument to which any Company is a party or under which
any Company or any of its property is bound.  Except as set forth on Schedule
4.3 attached hereto, which Schedule shall be updated as provided in Section
5.1(t) (“Litigation Schedule”), none of the Companies is involved in, nor is any
Company aware of the threat of, any Litigation where the maximum aggregate
potential loss to the Borrower, the Parent and the Companies is greater than
$250,000; none of the Litigation described on the Litigation Schedule could
reasonably be expected to have a Material Adverse Effect; and, except as set
forth on the Litigation Schedule, there are no outstanding or unpaid judgments
against any of the Companies.
 
Section 4.4 Enforceability
 
.  The execution, delivery and performance of the Loan Papers to which each of
the Companies is a party have been duly authorized by resolutions of the board
of directors of such Company.  The Loan Papers have been duly and validly
executed and delivered by each of the Companies that is a party thereto and
constitute the legal, valid and binding obligations of the Companies,
enforceable against the Companies in accordance with their respective terms,
except as limited by bankruptcy, insolvency or other Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.
 
32

--------------------------------------------------------------------------------

 
 
Section 4.5 Payment of Taxes
 
.  Borrower and the other Companies have filed all federal, state and other tax
returns and reports required to be filed, and have paid all Taxes required by
them to the extent that such Taxes have become due (except to the extent that
the same are being contested in good faith by appropriate proceedings diligently
prosecuted and as to which adequate reserves have been set aside in conformity
with GAAP).
 
Section 4.6 Plan Obligations
 
.  Schedule 4.6 lists each Plan which is maintained, established or contributed
to by any Company or any other Group Member as of the Closing Date.  Without
limiting the generality of the foregoing, no Company or other Group Member has
maintained, established or contributed to (i) an “employee pension benefit plan”
as defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended, and the regulations and rulings thereunder (“ERISA”) which is
subject to the provisions of Title IV of ERISA, or (ii) a “multiemployer plan”
as such term is defined in Section 4001 of ERISA.  No Company has provided, or
agreed to provide, benefits under any health Plan to any former employee or
dependent of such employee for periods subsequent to the severance of such
employee’s employment, other than as specifically required under Section 4980B
of the IRC.  There has been no Reportable Event or prohibited transaction
(within the meaning of Section 486 of ERISA and Section 4975 of the IRC) with
respect to any Plan, all contributions to any Plan have been made in cash or
stock and, there have been no loans or other extensions of credit, except loans
to participants in Plans, which loans are and have been in compliance with
Section 408 of ERISA.
 
Conwell, FX, Borrower and LML have adopted, and all participating employees are
covered by, the Conwell Voluntary Employees Injury Benefit Plan identified on
Schedule 4.6.  The Conwell Voluntary Employees Injury Benefit Plan is an
“Employee Welfare Benefit Plan” as defined in Section 3(1) of ERISA.  All
provisions of the Conwell Voluntary Employees Injury Benefit Plan are governed
by ERISA.
 
Section 4.7 Purpose of Advances and Letters of Credit
 
.  The proceeds of the Advances hereunder will be used for working capital
purposes of the Companies, to pay Reimbursement Obligations, for Capital
Expenditures permitted by Section 5.2(h) and for other general corporate
purposes.  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock and none of such proceeds will be used
in violation of applicable Law (including, without limitation, the Margin
Regulations).  The Letters of Credit will be issued in the ordinary course of
the Companies’ businesses, primarily in connection with potential insurance
claims.
 
Section 4.8 Ownership of the Companies
 
.  (i) Parent owns all of the issued and outstanding capital stock of Borrower,
Conwell, FX, Logistics and LML, (ii) FX owns all of the issued and outstanding
capital stock of CPI, and (iii) except as provided in this Section 4.8, none of
the Companies has any Other Subsidiary.
 
Section 4.9 Existing Indebtedness
 
.  Except as fully described in Schedule 4.9 attached hereto (the “Existing
Indebtedness”), none of the Companies is directly, indirectly or contingently
obligated with respect to any Indebtedness.
 
33

--------------------------------------------------------------------------------

 
 
Section 4.10 Rights in Properties; Existing Liens
 
.  Each of the Companies has good indefeasible title to or valid leasehold
interests in its properties and assets, real and personal, including the
properties, assets and leasehold interests reflected in the Financial Statements
described in Section 4.2, and none of such properties or assets is subject to a
Lien other than Permitted Liens .
 
Section 4.11 Material Agreements
 
.  Attached hereto as Schedule 4.11, is a description of all material agreements
to which any Company is a party or its assets may be bound or affected.
 
Section 4.12 Environmental Matters.
 
(a) Each of the Companies is in compliance in all material respects with all
federal, state and local Laws now applicable to its business and operations or
which (to its knowledge) will be applicable thereto relating to pollution
control and environmental contamination, including, but not limited to, all Laws
and regulations governing the generation, use, collection, treatment, storage,
transportation, recovery, removal, discharge or disposal of Hazardous Materials.
 
(b) To the best of each Company’s knowledge, there are no presently outstanding
allegations that any Company is now or at any time prior hereto was in material
violation of such Laws; there are no material administrative or judicial
proceedings presently pending against any Company pursuant to such Laws or
regulations; and there is no material claim presently outstanding against any
Company which was asserted pursuant to such Laws.
 
(c) There are no facts or circumstances known to any Company that could
reasonably be expected to form the basis for the assertion of any material claim
against any Company relating to environmental matters, including, but not
limited to, any claim arising from past or present environmental practices
asserted under CERCLA, RCRA or any other federal, state or local environmental
statute.
 
Section 4.13 Common Enterprise
 
.  Each Company expects to derive benefit from this Agreement, both on its
separate capacity and as a member of an affiliated and integrated corporate
group.
 
Section 4.14 Workers’ Compensation
 
.  Neither Borrower nor any of the other Companies are subscribers to the Texas
Workers’ Compensation Act.  Borrower and each other Company has taken all
reasonable precautions that may be necessary or appropriate to minimize the risk
of loss associated with claims that would otherwise be covered by the Texas
Workers’ Compensation Act.  Such precautions include, as appropriate and in
consideration of the nature of each employee’s duties, without limitation, (i)
the implementation of safety programs, employee training programs, drug
screening of employees and pre-employment physicals, and (ii) the purchasing of
insurance with substantial and reasonable adequate coverage available for such
risks.
 
34

--------------------------------------------------------------------------------

 
 
Section 4.15 Solvency
 
.  On the Closing Date and on the date of each Loan and the date of issuance of
each Letter of Credit, each of the Companies is, and after giving effect to the
transactions contemplated hereby and the requested Loan or Letter of Credit,
will be, Solvent.
 
ARTICLE V
 
CERTAIN COVENANTS OF THE COMPANIES
 
Section 5.1 Affirmative Covenants
 
.  Until the Obligations have been paid and performed in full and the obligation
of the Banks to make Loans or issue Letters of Credit have been irrevocably
terminated, the Companies shall:
 
(a) Compliance Certificate.  On or before the forty-fifth (45th) day after the
end of the first, second and third quarters of each fiscal year of Parent, and
on or before ninetieth (90th) day after the fourth quarter of each fiscal year
of Parent, deliver to each Bank a Compliance Certificate.
 
(b) Financial Statements.  Deliver to each Bank, as soon as practicable, and (i)
in any event within one hundred twenty (120) days after the end of each fiscal
year of Parent, complete and detailed Financial Statements (prepared on a
consolidated basis), including balance sheet, operating statement,
reconciliation of  earned surplus and such supporting schedules as any Bank may
request, accompanied by the certificate of a firm of independent public
accountants reasonably acceptable to the Banks that such statements have been
prepared in accordance with GAAP and fairly present the consolidated financial
condition of the Companies during the fiscal year just ended, and that during
the course of their audit of the Companies, nothing came to their attention that
caused them to believe the Companies were not in compliance with the terms of
Subsections 5.1(f), 5.1(k), 5.2(a) and 5.2(f), (ii) in any event within
forty-five (45) days after the end of the first, second and third calendar
quarter of each fiscal year, consolidated balance sheets of the Companies as of
the close of such quarter, and consolidated operating statements of the
Companies for the part of the fiscal year ended at the close of such quarter,
accompanied by the certificate of the Chief Financial Officer or Treasurer of
Parent that such statements are true and correct, were prepared in accordance
with GAAP and fairly present the consolidated financial conditions and results
of operations of the Companies, and (iii) after a request by any Bank, such
other information pertaining to the Companies and their affairs as such Bank
shall from time to time request in writing.
 
(c) Insurance.  (i) Maintain the insurance described in Schedule 5.1 and
(ii) deliver to the Administrative Agent certificates evidencing such insurance
(other than self-insurance) and, within ninety (90) days after the close of each
fiscal year of Borrower, a report certified by the Chief Financial Officer or
Vice President of Finance of Borrower describing all insurance of the Companies
in force as of the close of the fiscal year just ended.
 
35

--------------------------------------------------------------------------------

 
 
(d) Taxes.  Pay and discharge, and cause each other Company to pay and
discharge, before delinquent, all Taxes assessed upon any Company or any of the
assets of any Company, or any part thereof; provided, however, that any Company
may defer the payment of any Taxes (i) which are being diligently contested in
good faith by appropriate proceedings, and (ii) for which reserves deemed
adequate by the Banks have been set aside to the satisfaction of the Banks for
the payment thereof; and further provided, that, if and to the extent any such
contested Taxes are finally adjudicated to be valid, Borrower or a Company will
promptly discharge them and for such purpose may use the reserve related
thereto.
 
(e) Operating Rights, etc.  Maintain and preserve, and cause each other Company
to maintain and preserve, its Operating Rights, licenses, franchises,
certificates, corporate qualification and good standing in all appropriate
states and other appropriate authorities necessary to carry on its businesses,
as an interstate and intrastate motor carrier or otherwise, in all states in
which it does business.
 
(f) Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio equal
to or greater than 1.25 to 1.00.   “Fixed Charge Coverage Ratio” shall mean, as
of the date of any determination thereof for the twelve (12) month period ending
as of the date of any determination, the ratio of (i) the amount of the
Companies’ consolidated EBITDAR to (ii) the amount of the Companies’
consolidated Fixed Charges; all as determined in conformity with
GAAP.  “EBITDAR” means, for any period and any Person the total of the
following, each calculated without duplication, for such Person on a
consolidated basis for such period:  (a) Net Income; plus (b) any provision for
(or minus any benefit from) income or franchise taxes included in determining
Net Income; plus (c) interest expense deducted in determining Net Income; plus
(d) amortization and depreciation expense deducted in determining Net Income;
plus (e) lease and rental expenses paid under operating leases or rental
agreements involving assets that are intended to produce income and deducted in
determining Net Income.  “Fixed Charges” means for any period the total of the
following: all interest expenses, the amount of lease and rental expenses
associated with all operating leases and rental agreements that are not
cancelable within the immediately subsequent 12-month period, taxes actually
paid, the portion of long-term debt actually paid or due but not paid lease
expenses under capitalized leases, all dividends paid by Parent to its
shareholders and all monies paid by Parent to its shareholders for the
repurchase or redemption of its stock.
 
(g) Information and Other Documents, New Entities.  Except as otherwise may be
provided in Section 9.14, cause each New Entity to execute and deliver to
Administrative Agent (i) a Guaranty Agreement, (ii) an agreement in the form of
Exhibit E attached hereto with the blanks completed accurately, (iii) a Security
Agreement in substantially the form of Exhibit G hereto, and (iv) a Vehicles
Security Agreement in substantially the form of Exhibit H hereto and deliver,
and cause each Company to deliver, to the Banks such information (not otherwise
required to be furnished herein) respecting the business affairs, assets, and
liabilities of any of the Companies, and such opinions, certifications and
documents, in addition to those herein mentioned, as any Bank may reasonably
request, and allow, and cause each other Company to allow, the Banks or their
agents to inspect any of the records and properties of any Company, from time to
time, during reasonable business hours.
 
36

--------------------------------------------------------------------------------

 
 
(h) Payment of Debts.  Pay and discharge, and cause each other Company to pay
and discharge, when due all debts, liabilities and obligations of Borrower and
each other Company; provided that the covenant contained in this Subsection is
solely for the benefit of the Banks and their successors and assigns; and
provided further that neither Borrower nor any other Company shall be required
to pay any such debt, liability or obligation if the validity thereof is being
diligently contested in good faith and reserves deemed adequate by the Banks
have been recorded therefor in accordance with GAAP.
 
(i) Maintenance of Existence, Assets.  Maintain, and cause each other Company to
maintain, its corporate and legal existence, and keep, and cause each other
Company to keep, all assets in good repair, working order and condition, and
from time to time make all necessary and proper repairs, renewals, replacements,
additions, betterments and improvements thereto, to the end that the business of
Borrower and each other Company may be properly, efficiently and advantageously
conducted at all times in accordance with sound and prudent standards of
business management.
 
(j) Expenses.
 
(i) Pay (A) all reasonable expenses incurred by the Administrative Agent, the
Collateral Agent and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement, the
other Loan Papers or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (B) all reasonable expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (C) all expenses
incurred by the Administrative Agent, the Collateral Agent, the Issuing Bank,
and, after a Default, any Bank, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Collateral Agent, the Issuing Bank
or any Bank in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Papers, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
including all costs and expenses in connection with the repossession, storage,
or sale of Vehicles or other Collateral and the collection of accounts, (D) all
transfer, stamp, documentary, or other similar taxes, assessments or charges
levied by any Tribunal in respect of this Agreement or any of the other Loan
Papers, (E) all costs, expenses, assessments and other charges incurred in ,
connection with any filing, registration, recording, or perfection of any
security interest or Lien contemplated by this Agreement or any other Loan
Paper, and (F) all other costs and expenses incurred by the Administrative Agent
or the Collateral Agent in connection with this Agreement, any other Loan Paper
or the Collateral, including without limitation costs, fees, expenses and other
charges incurred in connection with performing or obtaining any audit or
appraisal in respect of the Collateral or for any title searches, filing fees,
recording costs and lien searches.
 
37

--------------------------------------------------------------------------------

 
 
(ii) WHETHER OR NOT ANY LOAN IS EVER FUNDED, INDEMNIFY ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND THE BANKS AND HOLD ADMINISTRATIVE AGENT, COLLATERAL AGENT
AND THE BANKS HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES,
DAMAGES, COSTS AND EXPENSES OF ANY KIND (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF LITIGATION, COURT COSTS AND THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR ADMINISTRATIVE AGENT, COLLATERAL AGENT AND THE BANKS (OR OF ANY OTHER PERSON
ENGAGED BY ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY BANK) IN CONNECTION
WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING, WHETHER OR NOT
ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY BANK SHALL BE DESIGNATED A PARTY
THERETO) WHICH MAY BE INCURRED BY ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY
BANK, RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN PAPERS OR
ANY ACTUAL OR PROPOSED USE OF PROCEEDS OF THE LOANS HEREUNDER; PROVIDED, THAT,
ADMINISTRATIVE AGENT, COLLATERAL AGENT AND THE BANKS SHALL NOT HAVE THE RIGHT TO
BE INDEMNIFIED HEREUNDER FOR THEIR OWN OR THEIR REPRESENTATIVE’S OR
ADMINISTRATIVE AGENT’S OR COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.  IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT THE INDEMNITY PROVIDED FOR HEREIN
IS INTENDED TO AND SHALL INDEMNIFY AND PROTECT ADMINISTRATIVE AGENT, COLLATERAL
AGENT AND THE BANKS FROM THE CONSEQUENCES OF THEIR OWN NEGLIGENCE (AS OPPOSED TO
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER OR NOT THAT NEGLIGENCE IS THE
SOLE OR CONCURRING CAUSE OF ANY LIABILITY, LOSS, DAMAGE, COST OR EXPENSE OF ANY
KIND.
 
(iii) Any amount to be paid under this Subsection to Administrative Agent,
Collateral Agent or any Bank shall be a demand obligation owing by Borrower and
if not paid within fifteen (15) days of demand by Administrative Agent,
Collateral Agent or such Bank thereof shall bear interest from the date of
expenditure by Administrative Agent, Collateral Agent or such Bank until paid at
the Highest Lawful Rate.
 
38

--------------------------------------------------------------------------------

 
 
(iv) The obligations of Borrower under this Subsection shall survive payment of
the Obligations and assignment of any right hereunder.
 
(k) Leverage Ratio.  Maintain a Leverage Ratio equal to or less than 2.50 to
1.00.  The term “Leverage Ratio” means, as of the date of any determination
thereof, the ratio of (i) Funded Debt of the Companies on a consolidated basis
as of such measurement date to (ii) EBITDAR of the Companies on a consolidated
basis for the twelve (12) month period then ending, all as determined in
conformity with GAAP.  “Funded Debt” means as to any Person at any time (without
duplication) (a) all obligations of such Person for borrowed money, including
without limitation any notes payable to the seller in connection with any
acquisition and the Loans; (b) all obligations of such Person evidenced by
bonds, notes, debentures, or other similar instruments; (c) the aggregate
minimum amount of all lease or rental payments to be paid under operating leases
or rental agreements that are not cancelable; (d) all capitalized lease
obligations of such Person; (e) all obligations of others, which such Person has
Guaranteed or given surety for or for which such Person has otherwise personally
secured or indemnified such others; (f) all obligations secured by a Lien
existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person; (g) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments (including the Reimbursement
Obligations).
 
(l) Borrowing Base Reports.  Deliver to each Bank, as soon as possible, and in
any event on or before the thirtieth (30th) day after and as of the end of each
calendar month, a Borrowing Base Report dated as of the end of such calendar
month.
 
(m) ERISA.  Immediately upon becoming aware of the occurrence of any event or
condition which has the result that any of the representations or warranties
contained in Section 4.6, if made on and again as of any date on or after the
date of this Agreement, cease to be true, Borrower shall give the Banks a
written notice specifying (i) the nature of such events or condition, (ii) what
action Borrower and the other Companies are taking or propose to take with
respect thereto, and (iii) when known, any action taken by the.  Internal
Revenue Service or the Department of Labor with respect thereto.  With respect
to any Plan maintained or adopted by any Company, such Company will at all times
make prompt payments of contributions required to be made to meet the minimum
funding standards of ERISA.
 
(n) Laws.  Each Company will comply with the provisions of any and all Laws, and
with the provisions of all agreements, documents and instruments material to its
business and operations, and maintain its ability to perform its obligations
under all such agreements, documents and instruments.
 
39

--------------------------------------------------------------------------------

 
 
(o) Workers’ Compensation.  Any Company that is or becomes a nonsubscriber to
the Texas Workers’ Compensation Act shall take all reasonable precautions that
may be necessary or appropriate from time to time to minimize the risk of loss
to Borrower and the other Companies associated with claims that would otherwise
be covered by the Texas Workers’ Compensation Act if such, Company had continued
to Subscribe to such Act.  Such precautions shall include, without limitation,
(i) the implementation of safety programs, employee training programs, drug
screening of employee and pre-employment physical (unless prohibits by law),
(ii) the purchasing of insurance with substantial and reasonably adequate
coverage available for such risks and (iii) the maintenance of a welfare benefit
plan, identical or similar to the Injury Benefit Plan, that is governed by ERISA
in all respects.
 
(p) Projections.  As soon as available and in any event before December 15 of
each fiscal year of Parent, Borrower will deliver (i) a forecasted consolidated
balance sheet and statements of income and cash flow of Parent and the
Subsidiaries on a quarterly basis, including the assumptions utilized in the
preparation of such projections (in narrative form) for the two (2) forthcoming
fiscal years and a proforma projection of Parent’s compliance with the financial
covenants in this Agreement for the same period.
 
(q) Further Assurances and Collateral Matters.  The Parent will, and will cause
each other Company to execute and deliver such further documentation and take
such further action as may be requested by the Administrative Agent or the
Collateral Agent to carry out the provisions and purposes of the Loan Papers and
to create, preserve, protect and perfect the Liens of Administrative Agent and
Collateral Agent, respectively, for the benefit of itself and the Banks in the
Collateral.  In the event the Outstanding Revolving Credit exceeds an amount
equal to the lesser of the aggregate Commitments then in effect or the Borrowing
Base then most recently determined or redetermined (in this Section such lesser
amount is called the “Maximum Credit Amount”), if applicable, pursuant to
Section 2.7(a)(ii), Parent shall and shall cause each of the Subsidiaries to
cause the perfection of the Lien of the Collateral Agent, for the benefit of the
Banks, in Vehicles having an aggregate Orderly Liquidation Value such the
Outstanding Revolving Credit no longer exceeds the Maximum Credit Amount.  In
such event or in the event Borrower otherwise elects to include any of the
Vehicles in the Borrowing Base, Parent will cause such Lien in such Vehicles to
be so perfected pursuant to documentation acceptable to the Required Banks, and
will execute and deliver, and will cause the Subsidiaries to execute and
deliver, to Collateral Agent and the Banks such documents, in form and substance
satisfactory to Collateral Agent and its counsel and the Required Banks, as may
be necessary or appropriate to evidence and provide for the same, including
without limitation the original certificates of title for such Vehicles,
applications for notation of Lien, and any and all other documentation and
action necessary to cause the Lien of the Collateral Agent in each such Vehicle
to be recorded and noted (in accordance with the applicable recording and
notation requirements and other Governmental Requirements of each appropriate
state and other jurisdiction) on the certificate of title of each such
Vehicle.  Parent and the Subsidiaries shall pay all fees, costs, expenses and
taxes relating to the foregoing.  (iii) Upon written request from Borrower,
Collateral Agent shall, from time to time, take all steps necessary to release
the Lien in favor of Collateral Agent and the Banks against any one or more
Vehicles; provided, Collateral Agent shall not be obligated to release any such
Lien unless (A) the Vehicle being released from the Lien is being sold or
otherwise disposed in the ordinary course of business and for fair market value;
(B) after giving effect to the Lien release, the outstanding amount of the
Obligations will not be greater than the Maximum Credit Amount; and (C) no
Default or Potential Default exists or would result therefrom.
 
40

--------------------------------------------------------------------------------

 
 
(r) Accounts Receivable Report.  As soon as available, and in any event on or
before the thirtieth (30th) day after the end of each calendar month a summary
accounts receivable aging report for Borrower showing the aggregate amount of
all accounts receivable of Borrower that are 1-30, 31-60, 61-90, and over 90
days past the invoice date.
 
(s) Inspections; Collateral Audits; Appraisals.  Upon reasonable notice (which
may be telephonic notice), at all reasonable times and as often as the
Administrative Agent or the Collateral Agent may request, permit any authorized
representative designated by the Administrative Agent or the Collateral Agent,
including without limitation any Dallas area-based consultant engaged by the
Administrative Agent or the Collateral Agent, together with any authorized
representatives of any Bank desiring to accompany the Administrative Agent or
the Collateral Agent, to visit and inspect the financial records of the
Companies and to make extracts from such financial records and permit any Dallas
area-based authorized representative designated by the Administrative Agent or
the Collateral Agent (together with any accompanying representatives of any
Bank) to discuss the affairs, finances and condition of the Companies with the
appropriate financial officer and such other officers as the Parent or other
Company shall deem appropriate; and the Companies will cooperate with the
Administrative Agent and the Collateral Agent and exert its best efforts to
arrange for the Administrative Agent or the Collateral Agent, their respective
Dallas area-based authorized representatives (including consultants) and any
accompanying authorized representative of any Bank to meet with the Companies’
independent public accountants and each Company agrees to permit such
accountants to discuss the affairs, finances and condition of the Companies with
the Administrative Agent, the Collateral Agent and such representatives.  The
Administrative Agent agrees that it shall schedule any meeting with any such
independent public accountant through the Parent, and an officer of the Parent
shall have the right to be present at any such meeting.  The Administrative
Agent, the Collateral Agent and any such consultant of the Administrative Agent
or the Collateral Agent shall each have the right to examine (and any authorized
representatives of any Bank shall have the right to accompany the Administrative
Agent or the Collateral Agent during any such examination), as often as the
Administrative Agent or the Collateral Agent may request, the existence and
condition of the Collateral, books and records of the Companies and to review
their compliance with the terms and conditions of this Agreement and the other
Loan Papers, subject to governmental confidentiality requirements.  After the
occurrence of a Default or Potential Default, the Administrative Agent and the
Collateral Agent shall each also have the right to verify with any and all
customers of the Companies the existence and condition of the accounts
receivable of the Companies, as often as the Administrative Agent or the
Collateral Agent may require, without prior notice to or consent of any of the
Companies.  Without in any way limiting the foregoing, (a) the Administrative
Agent and the Collateral Agent shall each have the joint right to conduct joint
accounts receivable audits at the Companies’ expense as often as the
Administrative Agent, the Collateral Agent or any Bank may request (but
initially scheduled for once per year prior to the occurrence of a Default or
Potential Default), and (b) the Administrative Agent or the Collateral Agent
shall have the right to order and obtain Vehicle Appraisals, at the Companies’
expense, not to exceed four (4) Vehicle Appraisals during the two (2) year
period following the Closing Date, prior to the occurrence of a Default or
Potential Default, and as often as the Administrative Agent or Collateral Agent
may request at any time after such period or after the occurrence of a Default
or Potential Default.  Without in any way limiting the foregoing, each Company
agrees to cooperate in all respects with the Administrative Agent, the
Collateral Agent and their respective representatives and consultants in
connection with any and all inspections, examinations and other actions taken by
the Administrative Agent, the Collateral Agent or any of their respective
representatives or consultants pursuant to this Section.  The Companies hereby
jointly and severally agree to promptly pay, upon demand by the Administrative
Agent, the Collateral Agent or the applicable Bank, any and all reasonable fees
and expenses incurred by the Administrative Agent, the Collateral Agent or any
Bank in connection with any inspection, examination or review permitted by the
terms of this Section.
 
 
41

--------------------------------------------------------------------------------

 
 
(t) Notices of Material Events.  Furnish to the Administrative Agent and each
Bank prompt written notice of the following:
 
(i) the occurrence of any Default or Potential Default;
 
(ii) the filing or commencement of any action, suit or proceeding by or before
any Tribunal or arbitrator against or affecting any Company or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect; and
 
(iii) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a financial officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
42

--------------------------------------------------------------------------------

 
 
Section 5.2 Negative Covenants
 
.  Until the Obligations have been paid and performed in full and the obligation
of the Banks to make Loans and to issue Letters of Credit have been irrevocably
terminated, none of the Companies shall, directly or indirectly, without the
prior written consent of the Banks:
 
(a) Minimum Consolidated Tangible Net Worth.  Permit, as of the last day of any
fiscal quarter, Parent's Consolidated Tangible Net Worth to be less than
$85,000,000.
 
(b) Transfer of Operating Rights.  Create, incur, grant, assume or suffer to
exist any Lien on, nor sell, transfer or otherwise dispose of, any present or
future Operating Rights of any Company, including but not limited to franchises,
certificates, authorizations, permits and licenses.
 
(c) Loans, Investments, and Mergers.  Make any loan to or investment in, nor
purchase stock or other securities of, nor merge or consolidate with, nor
purchase all or substantially all of the assets of, any Person other than
Borrower or another Company, except (i) mergers and consolidations of two or
more Companies or acquisitions of a Company by another Company, provided no
Default or Potential Default exists; (ii) secured loans to owner-operators who
have independent contractor agreements with Borrower or any other Company not to
exceed $2,000,000 in the aggregate outstanding at any time; (iii) the W&B Note;
(iv) indebtedness of purchasers to the Companies for the purchase price of
Vehicles sold by the Companies to such purchasers, provided that such
Indebtedness together with loans made pursuant to clause (v) of this Subsection
(c) shall not exceed $2,000,000 in the aggregate outstanding at any time;
(v) loans, other than the foregoing, provided that such loans together with
indebtedness pursuant to clause (iv) of this Subsection (c) shall not exceed
$2,000,000 in the aggregate outstanding at any time; (vi) Permitted Investments,
(vii) other investments from time to time in an amount outstanding at any time
less than or equal to $100,000; and (viii) expenditures for acquisitions
involving a Person other than a Company in an amount not to exceed $10,000,000
during any fiscal year of Borrower.
 
(d) Contingent Liabilities.  Assume, Guarantee, purchase, agree to purchase or
suffer to exist any other liability, direct or indirect, for the payment of any
Indebtedness, except to the Banks, of any Person, other than Borrower or another
Company, in an aggregate amount in excess of $10,000,000 at any time
outstanding.
 
(e) Dividends and Distributions.  Declare, order, pay, make or set apart any sum
for (a) any dividend or other distribution, direct or indirect, on account of
any shares of any class of stock of Parent or any other Company now or hereafter
outstanding; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any class of stock of Parent or any other Company now or
hereafter outstanding; or (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Parent or any other Company now or hereafter
outstanding except:
 
43

--------------------------------------------------------------------------------

 
 
(i) So long as either the Fixed Charge Coverage Ratio as of the end of the most
recent fiscal quarter of Parent is equal to or greater than 1.5 to 1.0, or the
Net Income of the Companies (after deduction for taxes) for the most recent
fiscal quarter of Parent is a positive number, Parent may make the payments
described in clauses (A) and (B) below if no Default or Potential Default exists
at the time any such payment is made and, if after giving effect to any such
payment, Parent and each other Company will be in compliance with all financial
covenants contained in this Agreement:
 
(A)           Parent may declare and pay cash dividends in an aggregate amount
not to exceed $2,500,000 during each fiscal year of Parent; and
 
(B)           Parent may redeem its capital stock; provided that the amount paid
to shareholders for such redemptions shall not exceed $2,000,000 during any
fiscal year of Parent and the amount of shares redeemed shall not exceed 500,000
shares during any fiscal year of Parent.
 
(ii) The Companies may make, declare or pay other dividends and make other
distributions with respect to their capital stock to the extent necessary to
permit the Borrower to pay the Obligations and to pay expenses and taxes
incurred in the ordinary course of business.
 
(iii) Borrower and any other Company may declare and pay any dividends on their
common stock payable solely in shares of common stock (provided that fractional
shares may be paid in cash).
 
(f) Indebtedness.  Assume, create or suffer to exist any Indebtedness except
(i) Indebtedness owed to the Banks pursuant to the Existing Credit Documents and
this Agreement, (ii) additional Indebtedness not for borrowed money incurred in
the ordinary course of business constituting trade payables not more than 90
days past due and accrued liabilities, including, without limitation, accrued
Taxes and payroll obligations, (iii) Indebtedness under Hedge Agreements, and
(iv) additional Indebtedness for borrowed money incurred in the ordinary course
of business not to exceed $5,000,000 in the aggregate outstanding at any time
with respect to all Companies.
 
(g) Sales of Assets.  Be a party to any sale, transfer, or other disposition of
all or any part of Borrower’s or any other Company’s property, assets or
business, except (i) sales of Vehicles and other equipment in the ordinary
course of business and for fair market value, or pursuant to vehicle repurchase
agreements with manufacturers not to exceed $2,000,000 in the aggregate during
any period of twelve consecutive calendar months, so long as (x) after giving
effect to such sale, the outstanding amount of the Obligations will not be
greater than the Borrowing Base, and (y) no Default or Potential Default exists
or would result therefrom, and (ii) property owned by Borrower located at 200 S.
Inman Avenue, Avenel, New Jersey 07001, and (iii) the property owned by Lisa
Motor Lines, Inc. located at 1801 Mony Street, Fort Worth, Texas 76102.  In no
event will any of the Companies sell, transfer or otherwise dispose of any of
Parent’s or any other Company’s interest in the Subsidiaries (including, without
limitation, any of the stock of the Subsidiaries).
 
44

--------------------------------------------------------------------------------

 
 
(h) Capital Expenditures.  Permit the aggregate amount of all Capital
Expenditures made by the Companies, during any twelve (12) month period (net of
the proceeds of the sale or exchange of any fixed assets), to exceed
$25,000,000.
 
(i) Negative Pledge.  Borrower and each of the other Companies will not create,
assume or suffer to exist any Lien on any asset or property (or any interest
therein) now owned or hereafter acquired by Borrower or any other Company,
except: (i) any Lien existing pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings,
and (ii) Permitted Liens.
 
(j) Transactions with Affiliates.  The Companies will not enter into any
transaction with any Affiliate except in the ordinary course and pursuant to the
reasonable requirements of their businesses and upon fair and reasonable terms
no less favorable to the Companies than would result in a comparable arm’s
length transaction with a Person who is not an Affiliate; provided, however,
that the Companies may enter into lease agreements, as lessee, with Affiliates
for tractors or trailers with lease payments less than or equal to the aggregate
amount of $200,000 per month.
 
(k) ERISA.  No Company or other Group Member will (i) establish, maintain or
participate in any way in a Plan that is subject to the provisions of Title IV
of ERISA, or (ii) provide benefits under any health plan to former employees in
excess of those provided on the date hereof, without the prior written consent
of the Banks.
 
(l) Restrictive Agreements.  Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (i)
the ability of any Company to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Company to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to any other Company or to guarantee
Indebtedness of any other Company; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or by any of the Loan
Papers, (B) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (C) clause (i) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
45

--------------------------------------------------------------------------------

 
 
(m) Nature of Business.  Engage to any material extent in any business other
than businesses of the type conducted by the Companies on the Closing Date and
businesses reasonably related thereto.
 
ARTICLE VI
 
DEFAULT
 
As used herein, the term “Default” means the occurrence of any one or more of
the following events:
 
Section 6.1 Payment of Obligations
 
.  The failure of Borrower to pay to any Agent or any Bank, as required, when
due the Principal Obligation, or interest thereon, or any part thereof, or any
Reimbursement Obligation or other amount owing under this Agreement or any of
the Loan Papers (including without limitation Subsections 2.4, 2.7(a), 2.11,
2.14(d) and 5.1(j)), and such failure continues for a period of five (5)
Business Days after the due date.
 
Section 6.2 Covenants.
 
(a) A breach of any of the covenants in Subsections 5.1(a), 5.1(b), 5.1(e),
5.1(f), 5.1(i), 5.1(k), 5.1(l), 5.1(m), 5.1(n), 5.1(q), 5.1(s), 5.1(t) or
Section 5.2.
 
(b) The failure of Borrower or any other Company to punctually and properly
observe, keep and perform each of its covenants and agreements in Subsections
5.1(c), 5.1(d), 5.1(g), 5.1(h), or 5.1(r) and such failure continues for a
period of ten (10) days after the discovery of the breach by a Company or after
notice from Administrative Agent or any Bank.
 
(c) The failure of Borrower or any other Company punctually and properly to
observe, keep and perform each of its covenants and agreements (other than the
agreements and covenants specified in Section 6.1 and Subsections 6.2(a) and
6.2(b)) contained herein or in any of the other Loan Papers, and such failure
continues for a period of thirty (30) days after the discovery of the breach by
a Company or after Administrative Agent notifies Borrower of the breach.
 
Section 6.3 Misrepresentation
 
.  The discovery by Administrative Agent or any Bank that any statement,
representation or warranty in this Agreement, any other Loan Paper or in
any.  writing ever delivered to Administrative Agent or any Bank pursuant to the
provisions hereof, is false, misleading, or erroneous in any material respect,
and the reason giving rise to such situation is not corrected to the
satisfaction of the Banks within thirty (30) days after notice thereof has been
given by Administrative Agent to Borrower.
 
Section 6.4 Voluntary Debtor Relief
 
.  Borrower or any other Company shall (i) have entered voluntarily against it
an order for relief under any Debtor Relief Laws, (ii) execute an assignment for
the benefit of creditors, or (iii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, or (iv) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it, or of all or
a substantial part of its assets, or (v) file a voluntary petition in bankruptcy
or a petition or answer seeking reorganization or an arrangement with creditors
or seeking to take advantage of, or any other relief under, any Debtor Relief
Laws, or (vi) file an answer admitting the material allegations of, or
consenting to, or default in, a petition filed against it in any Debtor Relief
Laws proceeding, or (vii) institute or voluntarily be or become a party to any
other judicial proceedings intended to effect a discharge of its debts, in whole
or in part, or a postponement of the maturity or the collection thereof, or a
suspension of any of the remedial rights of Bank granted in this Agreement or
under any Law.
 
46

--------------------------------------------------------------------------------

 
 
Section 6.5 Involuntary Debtor Relief
 
.  An order, judgment or decree shall be entered by any court of competent
jurisdiction approving a petition seeking reorganization of Borrower.  or any
other Company, or appointing a receiver, trustee, custodian or liquidator of
Borrower or any other Company, or of all or any substantial part of the assets
of Borrower or any other Company, and such order, judgment or decree is not
appealed from within the time allowed by Law, with a stay of proceedings or
supersedes, or, if appealed from in the manner aforesaid, when such order,
judgment or decree becomes final, and in any event, if and when such
reorganization, receivership, trusteeship, custodianship or liquidation
proceedings shall have been in force for sixty (60) days.
 
Section 6.6 Judgments
 
.  Any of the Companies fails to pay any money judgment or judgments against it
in an amount greater than $250,000 in the aggregate at least ten (10) days prior
to the date on which any of the assets of any of the Companies may be lawfully
sold to satisfy such judgment.
 
Section 6.7 Attachment
 
.  The failure to have discharged within a period of thirty (30) days after the
commencement thereof any attachment, sequestration or similar proceedings
against any of the assets of Borrower or any other Company having an aggregate
fair market value of $100,000 or more.
 
Section 6.8 Default of Other Debt
 
.  The default under any promissory note or other evidence of Indebtedness in an
amount equal to or greater than $500,000 executed by Borrower or any other
Company, or the default by any obligee under any Indebtedness or any other
obligation in an amount equal to or greater than $500,000 under any credit or
other agreement under which Borrower or any other Company is an obligor.
 
Section 6.9 Other Agreements
 
.  The occurrence of any event which would constitute, or with notice or lapse
of time or both could constitute, a default under any chattel mortgage,
assignment, security agreement, deed of trust, mortgage or other agreement
delivered to Administrative Agent, Collateral Agent or any Bank or under any
Loan Paper.
 
Section 6.10 Change in Control
 
.  The occurrence of any Change in Control.
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
REMEDIES
 
If a Default occurs and is continuing, Administrative Agent may, at its
election, and, at the request of the Required Banks, Administrative Agent shall
do any one or more of the following:
 
Section 7.1 Acceleration
 
.  Declare the entire unpaid balance of the Obligations and all other
Indebtedness of any one or more of Borrower or the other Companies to the Banks
and the Agents, or any of them, or any part thereof, immediately due and
payable, whereupon it shall be due and payable.
 
Section 7.2 Loans and Letters of Credit
 
.  Refuse to make additional Loans or issue additional Letters of Credit, and
thereafter the Banks shall have no obligation whatsoever to make additional
Loans or issue additional Letters of Credit.  If any Bank or the Issuing Bank
refuses to make additional Loans or issue additional Letters of Credit, all
duties and obligations of Borrower and the other Companies, and all rights and
powers of Administrative Agent and the Banks, under this Agreement shall
continue in full force and effect until the full and final payment and
performance of the Obligations.
 
Section 7.3 Judgment
 
.  Reduce any claim to judgment.
 
Section 7.4 Rights
 
.  Exercise any and all rights and remedies which Administrative Agent, the
Issuing Bank or any Bank may have under any Loan Paper, at Law, or in equity, or
otherwise.
 
Section 7.5 Default with Respect to Loans
 
.  If a Default under the Agreement shall occur and the same shall have been
declared by Administrative Agent, then Borrower shall immediately prepay the
outstanding Loans and all interest accrued thereon if and to the extent the same
is then due and payable.
 
Section 7.6 Reserved.
 
Section 7.7 Default with Respect to Letters of Credit
 
.  If a Default under the Agreement shall occur and the same shall have been
declared by Administrative Agent, then, upon the request of Administrative
Agent, Borrower shall be required to deposit immediately with Administrative
Agent, in immediately available funds, an amount equal to (i) the aggregate
amount of all then outstanding Letters of Credit; plus (ii) the aggregate amount
of all other sums due and payable under any of the Loan Papers regarding the
Letters of Credit (the “Deposit”), Borrower’s obligation to pay the Deposit to
be absolute and unconditional, the Deposit to be deposited in a special interest
bearing account with Administrative Agent to ensure reimbursement of any
drawings under such Letters of Credit and payment of all other amounts due and
payable under any of the Loan Papers regarding the Letters of Credit.
 
Section 7.8 Automatic Acceleration Due to Certain Defaults
 
.  Notwithstanding anything to the contrary contained herein, if a Default
referred to in Section 6.4 or Section 6.5 occurs and is continuing, then the
entire unpaid balance of the Obligations and all other Indebtedness of any one
or more of Borrower or the other Companies to the Banks and the Agents, or any
of them, shall immediately, and concurrently with the occurrence of such
Default, become due and payable in full without any further action or
notification of any kind required of any of the Agents or any of the Banks,
including, without limitation, presentment, demand, protest or notice.  of
protest, dishonor, intention to accelerate or acceleration, all of which are
expressly hereby waived by Borrower and the other Companies.
 
48

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
AGENTS
 
Section 8.1 Administrative Agent Appointment and Authorization; Administration;
Duties
 
(a) The general administration of the Loan Papers and any other documents
contemplated by this Agreement shall be by Comerica or its designees, and each
Bank hereby appoints Comerica as its agent hereunder and under the other Loan
Papers with such powers as are specifically delegated to the Administrative
Agent by the terms of the Loan Papers, together with such other powers as are
reasonably incidental thereto.  Administrative Agent shall not be required to
take any action with respect to any Default except as directed by the Required
Banks.  In the event the Required Banks so direct Administrative Agent to take
any action hereunder, Administrative Agent agrees to commence taking such action
within a reasonable period of time and to diligently pursue such action or to
submit its resignation pursuant to Section 8.9.  Except as otherwise provided
herein or otherwise agreed to by the Banks and Administrative Agent, each of the
Banks hereby irrevocably authorizes Administrative Agent, at its discretion, to
take or refrain from taking such actions as Administrative Agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Papers and
any other documents contemplated by this Agreement as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto.  Notwithstanding the foregoing or any term or provision of
this Agreement, Administrative Agent shall have no duties or responsibilities
except as expressly set forth in this Agreement or the other Loan Papers.
 
(b) Each Bank irrevocably appoints and authorizes Administrative Agent to hold
the Collateral, other than the Vehicle Collateral (if any), and enforce the
Liens granted to the Banks as security for the Obligations and to take such
action as Administrative Agent on its behalf and to exercise such powers under
this Agreement and the other Loan Papers as are delegated to Administrative
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto, provided, however, that, as between and among the
Banks, Administrative Agent will not prosecute, settle or compromise any claim
against Borrower or any other Company or release or institute enforcement or
foreclosure proceedings against any Collateral or guaranty securing the
Obligations, except with the consent of the Required Banks.  Without limiting
the generality of the foregoing, each Bank authorizes Administrative Agent to
(i) enter into any Loan Papers securing payment of the Obligations in the
capacity of agent for and on behalf of the Banks and (ii) to administer all of
the Collateral (other than the Vehicle Collateral (if any)) and to enforce the
interests of the Banks therein in accordance with the Loan Papers.  Any action
for enforcement of the interests of the Banks under the Loan Papers shall be
taken either as Administrative Agent for the Banks or directly in the respective
names of the Banks, as counsel to Administrative Agent may at the time
advise.  Subject to Section 9.21, the Banks consent and agree that any action
taken by Administrative Agent or with the consent or at the direction of the
Required Banks as provided herein shall be taken for and on behalf of all Banks,
including those who may not have so consented or directed, in order to protect
or enforce the Liens securing the Obligations; provided that any Bank may direct
Administrative Agent not to act for or on its behalf in any such proceeding if
such Bank executes in favor of Administrative Agent a release of its rights to
share in the benefits of any such action and a release of its legal and
beneficial interest in the Lien created by the Loan Papers on the Collateral
(other than the Vehicle Collateral) which is the subject of such action.  Each
Bank, Borrower and the other Companies agree that Administrative Agent is not a
fiduciary for the Banks or for Borrower or any other Company but simply is
acting in the capacity described herein to alleviate administrative burdens for
all parties hereto and that Administrative Agent has no duties or
responsibilities to the Banks, Borrower or any other Company except those
expressly set forth herein.
 
49

--------------------------------------------------------------------------------

 
 
Section 8.2 Collateral Agent Appointment and Authorization; Administration;
Duties.
 
(a) IF VEHICLES ARE PLEDGED AS COLLATERAL FROM TIME TO TIME, the general
administration of the Vehicle Collateral, the notation of Liens on applicable
certificates of title and any other documents contemplated by that pledge shall
be by Comerica, and each Bank hereby appoints Comerica as its agent with respect
to the Vehicle Collateral (if any) hereunder and under the other Loan Papers
with such powers as are specifically delegated to the Collateral Agent by the
terms of the Loan Papers, together with such other powers as are reasonably
incidental thereto.  Collateral Agent shall not be required to take any action
with respect to any Default except as directed by the Required Banks.  In the
event the Required Banks so direct Collateral Agent to take any action
hereunder, Collateral Agent agrees to commence taking such action within a
reasonable period of time and to diligently pursue such action or to submit its
resignation pursuant to Section 8.9.  Except as otherwise provided herein or
otherwise agreed to by the Banks and Collateral Agent, each of the Banks hereby
irrevocably authorizes Collateral Agent, at its discretion, to take or refrain
from taking such actions with respect to the Vehicle Collateral (if any) as
Collateral Agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Papers and any other documents contemplated by this
Agreement as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto with respect to the
Vehicle Collateral (if any).  Notwithstanding the foregoing or any term or
provision of this Agreement, Collateral Agent shall have no duties or
responsibilities except as expressly set forth in this Agreement or the other
Loan Papers.
 
50

--------------------------------------------------------------------------------

 
 
(b) Each Bank irrevocably appoints and authorizes Collateral Agent to hold the
Vehicle Collateral (if any) and enforce the Liens (if any) granted to the Banks
as security for the Obligations and to take such action as Collateral Agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Papers as are delegated to Collateral Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto, provided,
however, that, as between and among the Banks, Collateral Agent will not
prosecute, settle or compromise any claim against Borrower or any other Company
or release or institute enforcement or foreclosure proceedings against any
Vehicle Collateral, except with the consent of the Required Banks.  Without
limiting the generality of the foregoing, each Bank authorizes Collateral Agent
to (i) enter into any Loan Papers concerning the Vehicle Collateral (if any)
securing payment of the Obligations in the capacity of agent for and on behalf
of the Banks and (ii) to administer all of the Vehicle Collateral (if any) and
to enforce the interests of the Banks therein in accordance with the Loan
Papers.  Any action for enforcement of the interests of the Banks under the Loan
Papers shall be taken either as Collateral Agent for the Banks or directly in
the respective names of the Banks, as counsel to Collateral Agent may at the
time advise.  Subject to Section 9.21, the Banks consent and agree that any
action taken by Collateral Agent or with the consent or at the direction of the
Required Banks as provided herein shall be taken for and on behalf of all Banks,
including those who may not have so consented or directed, in order to protect
or enforce the Liens securing the Obligations; provided that any Bank may direct
Collateral Agent not to act for or on its behalf in any such proceeding if such
Bank executes in favor of Collateral Agent a release of its rights to share in
the benefits of any such action and a release of its legal and beneficial
interest in the Lien (if any) created by the Loan Papers on the Vehicle
Collateral (if any) which is the subject of such action.  Each Bank, Borrower
and the other Companies agree that Collateral Agent is not a fiduciary for the
Banks or for Borrower or any other Company but simply is acting in the capacity
described herein to alleviate administrative burdens for all parties hereto and
that Collateral Agent has no duties or responsibilities to the Banks, Borrower
or any other Company except those expressly set forth herein.
 
Section 8.3 Advances and Payments
 
.  On the date of each Advance, Administrative Agent shall be authorized, but
not obligated, to advance, for the account of each of the Banks making such
Advance, the amount of the Advance to be made by it in accordance with its
Commitment hereunder if and to the extent that such Bank does not make such
amount timely available to Administrative Agent for advance to Borrower pursuant
to this Agreement.  Each of the Banks agrees to immediately reimburse
Administrative Agent in immediately available funds for any amount so advanced
on its behalf by Administrative Agent.  If any such reimbursement is not made in
immediately available funds on the same day on which Administrative Agent shall
have made any such amount available on behalf of any Bank, such Bank shall pay
interest to Administrative Agent at a rate per annum equal to Administrative
Agent’s cost of obtaining overnight funds in the Dallas Federal Funds
market.  All amounts to be paid to any of the Banks by Administrative Agent
shall be credited to the Banks, forthwith after collection by Administrative
Agent, in immediately available funds either by wire transfer or deposit in such
Bank’s account with Administrative Agent, or as such Bank and the Administrative
Agent shall from time to time agree.
 
51

--------------------------------------------------------------------------------

 
 
Section 8.4 Sharing of Setoffs
 
.  Each of the Banks agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against Borrower or any other Company,
including, but not limited to, a secured claim under the Bankruptcy Code or
other security interest arising with respect to or in lieu of such secured claim
and received by such Bank under any applicable bankruptcy, insolvency or other
similar Law, or otherwise obtain payment in respect of any obligation owing to
such Bank as a result of which the unpaid portion of its Loans is
proportionately less than the unpaid portion of the Loans of other Banks
(based.  upon the respective Commitment of the Banks), (i) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Banks a participation in the Loans of such other Banks, so that the
aggregate unpaid principal amount of each of the Banks’ Loans shall be in the
same proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal of its Loans prior to the obtaining of such payment
was to the principal amount of all Loans outstanding prior to the obtaining of
such payment, (ii) it shall pay interest calculated at the Federal Funds Rate to
such other Banks on the amount purchased from the date it received such payment
until the date of the purchase of such participation; and (iii) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Banks share such payment pro rata.  Notwithstanding anything to the contrary
contained herein, if a Bank shall obtain payment under any circumstances
contemplated herein while any Obligations shall remain outstanding, such Bank
shall promptly turn over such payment to Administrative Agent for distribution
to the Banks on account of the Obligations as provided herein.  Borrower and the
Companies expressly consent to the foregoing arrangements and agree that any
Bank or Banks holding (or deemed to be holding) a participation in any of the
Loans or other Obligations may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all monies owing by Borrower or
any other Company to such Bank.
 
Section 8.5 Liability of Agents.
 
(a) Each Agent, when acting on behalf of the Banks, may execute any of its
duties under this Agreement by or through its officers, directors, employees,
attorneys or agents.  All such officers, directors, employees, attorneys and
agents, when exercising the rights or performing the duties of such Agent, shall
be deemed to be included in the term “Agent.”
 
Neither Administrative Agent nor Collateral Agent nor their respective officers,
directors, employees, attorneys or agents shall be liable to the Banks or any of
them for any action taken or omitted to be taken in good faith, or be
responsible to the Banks or to any of them for the consequences of any oversight
or error of judgment, or for any loss, unless the same shall happen through its
gross negligence or willful misconduct.  Each Agent and its officers, directors,
employees, attorneys and agents shall in no event be liable to any Bank for any
action taken or omitted to be taken by it pursuant to instructions received by
it from such Bank or from the Required Banks or in reliance upon the advice of
counsel selected by it.  Without limiting the foregoing, neither Administrative
Agent nor Collateral Agent nor any of their respective officers, directors,
employees, attorneys or agents shall be responsible to any of the Banks for the
due execution, validity, genuineness, effectiveness, sufficiency or
enforceability of, or for any statement, warranty or representation in, or for
the perfection of any Lien contemplated by, this Agreement or any other Loan
Paper, or shall be required to ascertain or to make any inquiry concerning the
performance or observance by Borrower or any Company of any of the terms,
conditions, covenants or agreements of this Agreement or any other Loan Paper.
 
52

--------------------------------------------------------------------------------

 
 
(b) Neither Administrative Agent nor Collateral Agent nor any of their
respective officers, directors, employees, attorneys or agents shall have any
responsibility to Borrower or any other Company on account of the failure or
delay in performance or breach by any of the Banks, Borrower or any other
Company of any of their respective obligations under this Agreement or any other
Loan Paper.
 
(c) Each Agent, as an agent hereunder, shall be entitled to rely on any
communication, instrument or document reasonably believed by it to be genuine or
correct and to have been signed or sent by a person or persons believed by it to
the proper person or persons, and it shall be entitled to rely on advice of
legal counsel, independent public accountants and other professional advisers
and experts selected by it.
 
Section 8.6 Reimbursement and Indemnification
 
.  EACH OF THE BANKS AGREES TO REIMBURSE ADMINISTRATIVE AGENT AND COLLATERAL
AGENT, IN ACCORDANCE WITH SUCH BANK’S PRO RATA SHARE, FOR (A) EXPENSES, (B)
INTERNAL CHARGES APPROVED BY THE REQUIRED BANKS OR (C) FEES INCURRED FOR THE
BENEFIT OF THE BANKS UNDER THE LOAN PAPERS, INCLUDING COUNSEL FEES AND
COMPENSATION OF REPRESENTATIVES AND EMPLOYEES PAID FOR SERVICES RENDERED ON
BEHALF OF THE BANKS, AND ANY OTHER EXPENSE INCURRED IN CONNECTION WITH THE
PREPARATION, EXECUTION, ADMINISTRATION, MONITORING OR ENFORCEMENT THEREOF, (II)
TO INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND COLLATERAL AGENT AND ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR ADMINISTRATIVE
AGENTS, ON DEMAND, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ANY OF THEM IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN PAPER OR ANY ACTION TAKEN OR OMITTED BY IT OR
ANY OF THEM UNDER THIS AGREEMENT OR ANY OTHER LOAN PAPER (EXCEPT SUCH AS SHALL
RESULT FROM SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) TO THE
EXTENT NOT REIMBURSED BY BORROWER OR THE OTHER COMPANIES AND (III) THAT
ADMINISTRATIVE AGENT AND COLLATERAL AGENT MAY OFFSET DISTRIBUTIONS OF PRINCIPAL,
INTEREST AND FEES DUE TO A BANK BY THE AMOUNT OF UNREIMBURSED AMOUNTS DUE AND
OWING IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.6 IF SUCH BANK HAS NOT
REIMBURSED OR INDEMNIFIED ADMINISTRATIVE AGENT AND/OR COLLATERAL AGENT UPON A
WRITTEN REQUEST BY SAID AGENT FOR SUCH REIMBURSEMENT OR INDEMNIFICATION.
 
53

--------------------------------------------------------------------------------

 
 
Section 8.7 Rights of Administrative Agent and Collateral Agent
 
.  It is understood and agreed that Administrative Agent and Collateral Agent
shall each have the same rights, powers and obligations hereunder (including the
right to give such instructions) as the other Banks and may exercise such rights
and powers, as well as its rights and powers under other agreements and
instruments to which it is or may be party, and engage in other transactions
with Borrower or any other Company, as though it were not the Administrative
Agent or the Collateral Agent under this Agreement.
 
Section 8.8 Independent Investigation and Credit Decision by Banks
 
.  Each Bank acknowledges and agrees that it has decided to enter into this
Agreement and to make extensions of credit hereunder based on its own analysis
of (i) the transactions contemplated hereby, (ii) the creditworthiness of
Borrower and the other Companies, (iii) this Agreement and the other Loan Papers
and (iv) the business, legal and other issues relating thereto, and further
acknowledges and agrees that Administrative Agent and Collateral Agent shall
bear no responsibility therefor.  Each Bank acknowledges and agrees that it
will, independently and without reliance upon Administrative Agent or Collateral
Agent or any other Bank, continue to make its own credit decisions and other
decisions regarding the taking or not taking of any action under this Agreement
or the other Loan Papers.
 
Section 8.9 Successor Agents
 
.  Subject to the appointment and acceptance of a successor Agent as provided in
this Section, any Agent may resign at any time by giving notice thereof to the
Banks and Borrower.  Upon any such resignation, the Required Banks shall have
the right to appoint a successor Agent from among the Banks.  If no successor
Agent shall have been so appointed by the Required Banks and shall have accepted
such appointment within sixty (60) days after the retiring Agent’s giving of
notice of resignation, the retiring Agent may, on behalf of the Banks but with
the consent of the Required Banks, which consent shall not be unreasonably
withheld, appoint a successor Agent, which shall be either a Bank, or a
commercial bank reasonably acceptable to Borrower (provided that Borrower’s
approval shall not be required if any Default or Potential Default exists)
organized under the Laws of the United States of America or of any State
thereof.  If no such successor Agent is appointed due to a proposed successor
Agent’s reasonable unacceptability to Borrower or due to the failure of the
Required Banks to consent to such proposed successor Agent, then said Agent may
appoint a successor Agent from among the Banks after consulting with Borrower
and the Banks.  Upon the acceptance of any appointment as an Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
applicable provisions of this Article VIII and Section 5.1(l) shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1 Performance by Agents and the Banks
 
.  Should any covenant, duty or agreement of Borrower or any other Company fail
to be performed in accordance with the terms of the Loan Papers, Administrative
Agent, Collateral Agent or any Bank may, at its option, perform, or attempt to
perform, such covenant, duty or agreement on behalf of any of the Companies.  In
such event, Borrower shall, at the request of Administrative Agent, promptly pay
any amount expended by Administrative Agent, Collateral Agent or any such Bank
in such performance or attempted performance to Administrative Agent, at
Administrative Agent’s principal office, together with interest thereon at the
Highest Lawful Rate from the date of such expenditure by Administrative Agent,
Collateral Agent or any such Bank until paid; provided that neither
Administrative Agent nor Collateral Agent nor any Bank assumes or shall ever,
except by its express written consent, have any liability for the performance of
any duties or obligations of Borrower or any of the Companies hereunder, or
under or in connection with all or any part of the Collateral.  Also in such
event, Administrative Agent shall use its reasonable efforts to promptly notify
Borrower of Borrower’s or any other Company’s failure to so perform, but
Administrative Agent’s failure to do so shall not result in any liability to it
hereunder or affect the rights of Administrative Agent, Collateral Agent or any
Bank under this Section 9.1.
 
Section 9.2 Waivers
 
.  The acceptance by Administrative Agent or any Bank at any time and from time
to time of part payment on the Obligations shall not be deemed to be a waiver of
any Default then existing.  No waiver by Administrative Agent or any Bank of any
Default shall be deemed to be a waiver of any other then .existing or subsequent
Default.  No delay or omission by Administrative Agent or any Bank in exercising
any Right under the Loan Papers shall impair such Right, or be construed as a
waiver thereof or any acquiescence therein, nor shall any single or partial
exercise thereof, or the exercise of any other Right, preclude other or further
exercise thereof, or the exercise of any other Right under the Loan Papers or
otherwise.
 
Section 9.3 Cumulative Rights
 
.  All rights hereunder shall be cumulative and in addition to all other rights
granted to Administrative Agent or any Bank at Law, or in equity, or otherwise,
and may be exercised from time to time, and as often as may be deemed expedient
by Administrative Agent or any Bank, whether or not the Obligations are due and
payable and whether or not Administrative Agent or any Bank has taken other
action in connection with the Loan Papers.
 
Section 9.4 Other Rights and Remedies
 
.  Administrative Agent and any Bank may, as between or among it and Borrower or
any other Company, at any time and from time to time, at its discretion and with
or without valuable consideration, allow substitution or withdrawal of
Collateral without impairing or diminishing the obligations of Borrower and the
other Companies under the Loan Papers.  The exercise by Administrative Agent or
any Bank of any right or remedy conferred on it by any collateral agreement,
mortgage, deed of trust, chattel mortgage, assignment or other security
instrument shall be wholly discretionary with it, and the exercise or failure to
exercise any such right or remedy shall in no way impair or diminish the
obligation of Borrower and the other Companies under the Loan Papers..  Neither
Administrative Agent nor any Bank shall be liable for failure to use diligence
in the collection of the Obligations or in preserving the liability of any
Person liable on the Obligations, and Borrower and each other Company hereby
waive notice of nonpayment and diligence in bringing suits against any Person
liable on the Obligations, or any part thereof.  Borrower and each other Company
agree that Administrative Agent or any Bank, in its discretion as between or
among it and Borrower or any other Company, may: (i) bring suit against Borrower
and the other Companies jointly and severally or against any one or more of
them; (ii) compound or settle with any one or more of Borrower and the other
Companies for such consideration as it may deem proper; and (iii) release one or
more of Borrower and the other Companies from liability under all or any part of
the Obligations, and that no such action shall impair the rights of
Administrative Agent or any Bank to collect the Obligations (or any part
thereof) from Borrower or any other Company not so sued, compounded or settled
with, or released.
 
55

--------------------------------------------------------------------------------

 
 
Section 9.5 Expenditures of Administrative Agent and Banks
 
.  Any sums spent by Administrative Agent or any Bank pursuant to the exercise
of any right provided herein shall become part of the Obligations and shall bear
interest at the Highest Lawful Rate from the date spent until the date repaid by
Borrower.
 
Section 9.6 Form and Number of Documents
 
.  Each opinion, certificate, resolution, deed of trust, mortgage, chattel
mortgage, security agreement, assignment, lease, agreement, document, instrument
or other writing or evidence to be furnished Administrative Agent or any Bank
under any provision of this Agreement must be in form and substance and in such
number of counterparts as may be satisfactory to Administrative Agent and its
counsel and the Banks.
 
Section 9.7 Accounting Terms
 
.  All accounting.  and financial terms used herein, and the compliance with
each covenant contained herein which relates to accounting or financial matters,
shall be determined in accordance with GAAP, except to the extent that a
deviation therefrom is expressly stated herein.
 
Section 9.8 Money
 
.  Unless stipulated otherwise, all references herein to “Dollars,” “$,”
“money,” “payments,” or other similar financial or monetary terms, are
references to currency of the United States of America.
 
Section 9.9 Headings
 
.  The table of contents, headings, captions and arrangements used in any of the
Loan Papers are, unless specified otherwise, for convenience only and shall not
be deemed to limit, amplify or modify the terms of the Loan Papers, nor affect
the meaning thereof.
 
Section 9.10 Articles, Sections, Exhibits and Schedules
 
.  All references to “Article,” “Articles,” “Section,” “Sections,” “Subsection”
or “Subsections” contained herein are, unless specifically indicated otherwise,
references to articles, sections and subsections of this Agreement.  All
references to “Exhibits” and “Schedules” contained herein are references to
exhibits or schedules, as the case may be, attached hereto, all of which are
made a part hereof for all purposes, the same as if set forth herein verbatim,
it being understood that if any exhibit or schedule attached hereto, which is to
be executed and delivered, contains blanks, the same shall be completed
correctly and in accordance with the terms and provisions contained and as
contemplated herein prior to or at the time of the execution and delivery
thereof.
 
56

--------------------------------------------------------------------------------

 
 
Section 9.11 Number and Gender of Words
 
.  Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.
 
Section 9.12 Business Day
 
.  Except as may otherwise be expressly provided herein to the contrary, where a
payment of principal or interest on the Obligations is due on a day other than a
Business Day, Borrower shall be entitled to delay such payment until the next
succeeding Business Day, but interest shall continue to accrue until the payment
is, in fact, made.
 
Section 9.13 Notices
 
.  All notices, requests and other communications to any party hereunder and
under the other Loan Papers (except as may be expressly stated to the contrary
therein) shall be in writing and shall be given to such party at its address set
forth on the signature pages hereof or such other address as such party may
hereafter specify for the purpose of notice to the other party.  Each such
notice, request or other communication shall be effective (i) if given by mail,
forty-eight (48) hours after such communication is deposited in the mail with
first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this Section; provided
that any communications to any Agent or any Bank shall not be deemed effective
until actually received by it.
 
Section 9.14 Parties Bound
 
.  This Agreement shall be binding upon, and inure to the benefit of,
Administrative Agent, the Banks, Borrower and the other Companies and their
respective successors and assigns; provided that Borrower and the other
Companies may not assign their rights or obligations under this Agreement
without the prior written consent of Administrative Agent and the Banks.  Each
corporation, firm or other entity in which Borrower or any other Company
hereafter acquires or otherwise owns a direct or indirect controlling interest
(a “New Entity”) shall automatically (unless otherwise agreed or determined
unilaterally by Administrative Agent and the Banks in writing) be and become a
“subsidiary,” as that term is used in this Agreement, for all purposes,
contemporaneously with such acquisition.  Borrower shall promptly, and in any
event within ten (10) days, after such acquisition, cause each New Entity to
execute and deliver to Administrative Agent a Guaranty Agreement and an
agreement in the form of Exhibit E (Agreement of New Entity) attached
hereto.  Borrower may thereafter request the Administrative Agent to release
such New Entity from this Agreement, but each such release shall be wholly
discretionary with Administrative Agent and the Banks.  If Administrative Agent
does, however, grant any such release or does not require such New Entity to
execute and deliver the aforesaid documents, such New Entity shall thereafter,
for the purposes of this Agreement, be treated as though it were not a
Subsidiary hereunder and not affiliated in any manner whatsoever with Borrower
or any other Company (except as may relate to such New Entity’s status as an
“Affiliate” hereunder), except to the extent specifically stated in such release
or other agreement of Administrative Agent.
 
57

--------------------------------------------------------------------------------

 
 
Section 9.15 Exceptions to Covenants
 
.  The Companies shall not be deemed to be permitted to take any action or fail
to take any action which is permitted or not prohibited by any of the covenants
contained herein if such action or omission would result in the breach of any
other covenant contained herein or in the other Loan Papers.
 
Section 9.16 Successors and Assigns.
 
(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Neither Borrower nor any
Company may assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and all of the
Banks.  Any Bank may sell participations to one or more banks or other
institutions in or to all or a portion of its rights and obligations under the
Loan Papers (including, without limitation, all or a portion of its Commitment,
the Loans owing to it and its interest in the Letters of Credit which it has
made or in which it has a participating interest); provided, however, that (i)
such Bank’s obligations under the Loan Papers (including, without limitation,
its Commitment) shall remain unchanged, (ii) such Bank shall remain solely
responsible to Borrower for the performance of such obligations, (iii) such Bank
shall remain the holder of its Notes and owner of its participation or other
interests in Letter of Credit Liabilities for all purposes of any Loan Paper,
(iv) Borrower shall continue to deal solely and directly with such Bank in
connection.  with such Bank’s rights and obligations under the Loan Papers, (v)
prior or concurrent written consent of Administrative Agent and Collateral Agent
shall be required for any such participation, and (vi) such Bank shall not sell
a participation that conveys to the participant the right to vote or give or
withhold consents under any Loan Papers, other than the right to vote upon or
consent to (1) any increase of such Bank’s Commitment, (2) any reduction of the
principal amount of, or interest to be paid on, the Loans or other Obligations
of such Bank, (3) any reduction of any commitment fee, letter of credit fee, or
other amount payable to such Bank under any Loan Paper, or (4) any postponement
of any date for the payment of any amount payable in respect of the Loans or
other Obligations of such Bank.
 
(b) Any Bank (the “Assigning Bank”) may at any time assign to one or more
commercial banks, savings and loan association, savings bank, finance company,
insurance company, pension fund, mutual fund, or other financial institution
(whether a corporation, partnership, or other entity) (herein an “Eligible
Assignee”) all, or a proportionate part of all, of its rights and obligations
under the Loan Papers (including, without limitation, its obligations under
Section 2.1 and its Loans and participation interests) (each an “Assignee”);
provided, however, that (i) each such assignment shall be of a consistent, and
not a varying, percentage of all of the Assigning Bank’s rights and obligations
under the Loan Papers, (ii) except in the case of an assignment of all of a
Bank’s rights and obligations under the Loan Papers, the amount of the
Commitment of the assigning Bank being assigned pursuant to each assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than Five Million Dollars ($5,000,000),
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with the Notes subject to
such assignment, and a processing and recordation fee of up to $5,000 payable by
the assignor or assignee (and not any Company); (iv) prior or concurrent written
consent of Administrative Agent and Collateral Agent shall be required for any
such assignment; and (v) prior or concurrent written consent of Parent shall be
required for any such assignment, which consent of Parent shall not be
unreasonably withheld, with such consents to be evidenced by the Parent’s and,
the Administrative Agent’s and the Collateral Agent’s execution of the
Assignment and Acceptance, provided that any consent of the Parent otherwise
required by this Subsection shall not be required if a Default or Potential
Default has occurred and is continuing.  Upon such execution, delivery,
acceptance, and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five (5)
Business Days after the execution thereof, or, if so specified in such
Assignment and Acceptance, the date of acceptance thereof by Administrative
Agent, (x) the Assignee thereunder shall be a party hereto as a “Bank” and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Bank hereunder and under the Loan Papers and (y) the Assigning Bank shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Papers (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of a Bank’s
rights and obligations under the Loan Papers, such Bank shall cease to be a
party thereto).
 
58

--------------------------------------------------------------------------------

 
 
(c) Administrative Agent shall maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Banks and the Commitments of, and principal amount of the
Loans owing to and Letters of Credit participated in by, each Bank from time to
time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and Borrower, Administrative
Agent, and the Banks may treat each Person whose name is recorded in the
Register as a Bank hereunder for all purposes under the Loan Papers.  The
Register shall be available for inspection by Parent or any Bank at any
reasonable time and from time to time upon reasonable prior notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an Assigning
Bank and Assignee representing that it is an Eligible Assignee, together with
any Notes subject to such assignment, Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit F hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt written
notice thereof to Parent.  Within five (5) Business Days after its receipt of
such notice Borrower, at their expense, shall execute and deliver to
Administrative Agent in exchange for the surrendered Notes (including (if
applicable) new Revolving Credit Notes to the order of such Eligible Assignee in
an amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and, if the Assigning Bank has retained a Commitment, a Revolving
Credit Note to the order of the Assigning Bank in an amount equal to the
Commitment retained by it hereunder (each such promissory note shall constitute
a “Revolving Credit Note” for purposes of the Loan Papers).  Such new Revolving
Credit Notes shall be in an aggregate principal amount of the surrendered
Revolving Credit Note, shall be dated the effective date of such Assignment and
Acceptance, and shall otherwise be in substantially the form of Exhibit C
hereto.
 
59

--------------------------------------------------------------------------------

 
 
(e) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section, disclose to the assignee
or participant or proposed assignee or participant, any information relating to
Borrower and the Companies furnished to such Bank by or on behalf of such
Company.
 
(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
 
Section 9.17 Effect of Investigations
 
.  All covenants, agreements, undertakings, representations and
warranties.  made in any of the Loan Papers shall survive all closings under the
Loan Papers and, except as otherwise indicated, shall not be affected by any
investigation made by any party.
 
Section 9.18 GOVERNING LAW; VENUE; SERVICE OF PROCESS.
 
(a) THE LOAN PAPERS ARE BEING EXECUTED AND DELIVERED, AND ARE INTENDED TO BE
PERFORMED, IN THE STATE OF TEXAS, AND THE LAWS OF SUCH STATE SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE LOAN PAPERS,
EXCEPT TO THE EXTENT OTHERWISE SPECIFIED IN ANY OF THE LOAN PAPERS.
 
(b) CHAPTER 346 OF THE TEXAS FINANCE CODE SHALL NOT APPLY TO THE REVOLVING
CREDIT LOANS.
 
(c) ANY ACTION OR PROCEEDING AGAINST ANY COMPANY UNDER OR IN CONNECTION WITH ANY
OF THE LOAN PAPERS MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN DALLAS
COUNTY, TEXAS.  EACH COMPANY HEREBY IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS, AND (II) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  EACH COMPANY AGREES
THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.13.  NOTHING HEREIN OR IN ANY OF THE OTHER LOAN
PAPERS SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE ISSUING BANK OR ANY BANK TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL .  LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
BANK, THE ISSUING BANK OR ANY BANK TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR WITH RESPECT TO ANY OF ITS RESPECTIVE PROPERTY IN COURTS IN OTHER
JURISDICTIONS.  ANY ACTION OR PROCEEDING BY ANY COMPANY AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK, OR ANY BANK SHALL
BE BROUGHT ONLY IN A COURT LOCATED IN DALLAS COUNTY, TEXAS.
 
60

--------------------------------------------------------------------------------

 
 
Section 9.19 Maximum Interest Rate.
 
(a) No interest rate specified in this Agreement or any other Loan Paper shall
at any time exceed the Highest Lawful Rate.  If at any time the interest rate
(the “Contract Rate”) for any Obligation shall exceed the Highest Lawful Rate,
thereby causing the interest accruing on such Obligation to be limited to the
Highest Lawful Rate, then any subsequent reduction in the Contract Rate for such
Obligation shall not reduce the rate of interest on such Obligation below the
Highest Lawful Rate until the aggregate amount of interest accrued on such
Obligation equals the aggregate amount of interest which would have accrued on
such Obligation if the Contract Rate for such Obligation had at all times been
in effect.
 
(b) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Papers, none of the terms and provisions of this Agreement or the
other Loan Papers shall ever .be construed to create a contract or obligation to
pay interest at a rate in excess of the Highest Lawful Rate; and neither any
Agent nor any Bank shall ever charge, receive, take, collect, reserve or apply,
as interest on the Obligations, any amount in excess of the Highest Lawful
Rate.  The parties hereto agree that any interest, charge, fee, expense or other
obligation provided for in this Agreement or in the other Loan Papers which
constitutes interest under applicable Law shall be, ipso facto and under any and
all circumstances, limited or reduced to an amount equal to the lesser of (i)
the amount of such interest, charge, fee, expense or other obligation that would
be payable in the absence of this Section 9.19(b) or (ii) an amount, which when
added to all other interest payable under this Agreement and the other Loan
Papers, equals the Highest Lawful Rate.  If, notwithstanding the foregoing, any
Agent or any Bank ever contracts for, charges, receives, takes, collects,
reserves or applies as interest any amount in excess of the Highest Lawful Rate,
such amount which would be deemed excessive interest shall be deemed a partial
payment or prepayment of principal of the Obligations and treated hereunder as
such; and if the Obligations, or applicable portions thereof, are paid in full,
any remaining excess shall promptly be paid to the Borrower, Parent or
Subsidiary (as appropriate).  In determining whether the interest paid or
payable, under any specific contingency, exceeds the Highest Lawful Rate, the
parties hereto shall, to the maximum extent permitted by applicable Law, (i)
characterize any nonprincipal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the Obligations,
or applicable portions thereof, so that the interest rate does not exceed the
Highest Lawful Rate at any time during the term of the Obligations; provided
that, if the unpaid principal balance is paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exc eeds the Highest Lawful Rate, the Agents
and/or the Banks, as appropriate, shall refund to the applicable Person the
amount of such excess and, in such event, the Agents and the Banks shall not be
subject to any penalties provided by any Laws for contracting for, charging,
receiving, taking, collecting, reserving or applying interest in excess of the
Highest Lawful Rate.
 
61

--------------------------------------------------------------------------------

 
 
Section 9.20 Invalid Provisions
 
.  If any provision of any of the Loan Papers is held to be illegal, invalid or
unenforceable under present or future Laws effective during the term thereof,
such provision shall be fully severable; the appropriate Loan Papers shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof; and the remaining provisions thereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance therefrom.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of such Loan Papers a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.
 
Section 9.21 Entirety and Amendments
 
.  This Agreement embodies the entire agreement between or among the parties
relating to the subject matter hereof, supersedes all prior term sheets,
discussions, agreements and understandings, if any, relating to the subject
matter hereof, and, except as provided below, neither this Agreement nor any
provision hereof or of any of the Loan Papers may be waived, amended or modified
except by an agreement in writing executed jointly by any authorized officer of
each Company party thereto and Required Banks, and the same may be supplemented
only by documents delivered or to be delivered in accordance with the express
terms hereof, provided however, that, without the prior written consent of each
of the Banks, no such agreement shall (i) reduce the principal amount of, or
extend the maturity of or any date for the payment of any principal of or
interest on any Loan or Letter of Credit, or waive or excuse any such payment or
any part thereof, or reduce the rate of interest on any Loan or Letter of Credit
(other than any such reduction in the rate of interest resulting from a change
in the Base Rate in accordance with the definition of such term), (iii) reduce
or increase the Commitment of any Bank, (iv) change or amend the provisions of
this Section, or the definition of the “Required Banks”, (v) waive any condition
precedent to the making of any Loan or the issuance of any Letter of Credit,
(vi) release any Guaranty Agreement or any Collateral securing any of the
Obligations, except releases expressly provided for or permitted by this
Agreement, or (vii) reduce any fee payable to any Bank; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of any Agent hereunder without the prior written consent of such Agent.  Each
Bank and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section regardless of whether its Note shall
have been marked to make reference thereto, and any consent by any Bank or
holder of a Note pursuant to this Section shall bind any person subsequently
acquiring a Note from it, whether or not such Note shall have been so marked.
 
62

--------------------------------------------------------------------------------

 
 
Section 9.22 Survival
 
.  All representations and warranties of Borrower and the other Companies
contained in this Agreement shall survive the making of the Loans, Advances and
Letters of Credit herein contemplated.  The provisions of Sections 2.19, 2.22,
2.26 and 5.1(j) and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
 
Section 9.23 Setoff
 
.  In addition to, and without limitation of, any rights of the Agents and the
Banks under applicable Law (including other rights of setoff), if Borrower or
any other Company becomes insolvent or any Default occurs, the Agents and the
Banks, or any of them, may apply any and all money or property held for or owed
to any of the Companies (including without limitation any and all deposits,
whether time or demand, provisional or final) against all or any portion of the
Obligations owed to the Agents and the Banks, or any of them.
 
Section 9.24 Multiple Counterparts
 
.  This Agreement may be executed in a number .of identical counterparts, each
of which, for all purposes, is to be deemed an original and all of which
constitute, collectively, one agreement; however, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 9.25 Term of Agreement
 
.  This Agreement shall continue until the Notes and all other Obligations shall
have each been paid and performed in full and until all other liabilities and
obligations of Borrower and the other Companies under this Agreement and the
other Loan Papers shall have been fully satisfied and the Banks shall have no
further obligation to make Loans or issue Letters of Credit hereunder.
 
Section 9.26 Limitation of Liability
 
.  No Agent, Bank, or any Affiliate, officer, director, employee, attorney, or
agent thereof shall have any liability with respect to, and each Company (by its
execution or ratification of a Guaranty Agreement or an Agreement of New Entity)
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by any Company in connection with, arising out of, or in any way related to,
this Agreement or any of the other Loan Papers, or any of the transactions
contemplated by this Agreement or any of the other Loan Papers.  Each Company
(by its execution or ratification of a Guaranty Agreement or an Agreement of New
Entity) hereby waives, releases, and agrees not to sue any Agent or any Bank or
any of their respective Affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Papers, or any of the transactions contemplated by this Agreement or any of
the other Loan Papers.
 
63

--------------------------------------------------------------------------------

 
 
Section 9.27 No Fiduciary Relationship
 
.  The relationship between each Company and each Agent and Bank with respect to
the Loan Papers.  and the transactions contemplated hereby and thereby is solely
that of debtor and creditor, and neither any Agent nor any Bank has any
fiduciary or other special relationship with any Company with respect to the
Loan Papers and such transactions, and no term or condition of any of the Loan
Papers shall be construed so as to deem the relationship between any Company and
any Bank with respect to the Loan Papers and such transactions to be other than
that of debtor and creditor.
 
Section 9.28 Construction
 
.  Each Company, each Agent and each Bank acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Papers with its legal
counsel and that this Agreement and the other Loan Papers shall be construed as
if jointly drafted by the parties hereto.
 
Section 9.29 Waiver and Release
 
.  Each Company hereby waives and releases all Agents and all Banks from any and
all claims or causes of action which any Company may own, hold or claim in
respect of any of them as of the date hereof.
 
Section 9.30 NO ORAL AGREEMENTS
 
.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN PAPERS AS WRITTEN, REPRESENT THE
FINAL AGREEMENTS AMONG AGENTS, THE BANKS, BORROWER AND THE OTHER COMPANIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG AGENTS AND BORROWER OR ANY OTHER COMPANY, OR BETWEEN OR AMONG ANY BANK AND
BORROWER OR ANY OTHER COMPANY.
 
Section 9.31 Joint and Several Obligations
 
.  Notwithstanding anything to the contrary contained herein or in any other
Loan Papers, the Companies are jointly and severally responsible for their
respective agreements, covenants, representations, warranties and obligations
contained and set forth in this Agreement or in any other Loan Paper to which
they are a party.
 
Section 9.32 WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
64

--------------------------------------------------------------------------------

 
 
Section 9.33 Restatement
 
.  This Agreement amends and restates in its entirety the Existing Agreement,
and from and after the date hereof, the terms and provisions of the Existing
Agreement shall be superseded by the terms and provisions of this
Agreement.  Borrower hereby agrees that (i) the Existing Indebtedness, all
accrued and unpaid interest thereon, and all accrued and unpaid fees under the
Existing Agreement shall be deemed to be Indebtedness of Borrower outstanding
under and governed by this Agreement, and (ii) all letters of credit issued
under the Existing Agreement shall continue in full force and effect, and (iii)
all Liens securing the Existing Indebtedness shall continue in full force and
effect to secure the Obligations.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 


 

 
 
65

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first herein stated.
 
COMERICA BANK,
as a Bank, as Issuing Bank, as Administrative Agent
and as Collateral Agent


 
By:/s/ Robert Clouse
Robert Clouse
Vice President




8828 Stemmons Freeway, Suite 441
 
Dallas, Texas 75247
 
Fax: (214) 589-4419
 
Attention: Robert Clouse
 
Applicable Lending Office:
 
8828 Stemmons Freeway, Suite 441
 
Dallas, Texas 75247
 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 


 


                         FFE TRANSPORTATION SERVICES, INC.
 


 
By:/s/ Ronald J. Knutson
Ronald J. Knutson
Senior Vice President and Chief Financial Officer


Address for Borrower and all other companies listed below:
 
1145 Empire Central Place
 
Dallas, Texas 75247
 
Attention: President
 


 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 


By: /s/ Ronald J. Knutson
Ronald J. Knutson
Senior Vice President and Chief Financial Officer




 
CONWELL CORPORATION
 


By:/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary


 


 

 
 
 

--------------------------------------------------------------------------------

 

FX HOLDINGS, INC.
 


By:/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary




LISA MOTOR LINES,  INC.
 


By:/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary


 


 
COMPRESSORS PLUS, INC.
 


By:/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary


 


 
FFE LOGISTICS, INC.
 


By:/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary


 


 
CONWELL LLC
 
By: :/s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary


 


 

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.1
 
to
 
Credit Agreement
 
FFE TRANSPORTATION SERVICES, INC.
 


 
Commitments
 
Comerica
Bank                                                                                                              
    $35,000,000
 
Total                                                                                                          
    $35,000,000
 

 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.3
 


 
LITIGATION
 


 
(See attached.)
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.6
 
to
 
Credit Agreement
 
FFE TRANSPORTATION SERVICES, INC.
 


 
Plans
 
Frozen Food Express Industries, Inc. 1992 Incentive and Nonstatutory Stock
Option Plan
 
Frozen Food Express Industries, Inc. 2002 Incentive and Nonstatutory Stock
Option Plan.
 
FFE Transportation Services, Inc. 1994 Incentive Bonus Plan
 
FFE Transportation Services, Inc. Executive Bonus and Phantom Stock Plan
 
Frozen Food Express Industries, Inc. 401(k) Savings Plan
 
FFE Transportation Services, Inc. Restated Wrap Plan
 
Frozen Food Express Industries, Inc. 1995 Non-Employee Director Stock Plan
 
Amended and Restated Frozen Food Express Industries, Inc. 2005 Non-Employee
Director Restricted Stock Plan
 
Frozen Food Express Industries, Inc. Amended 2005 Executive Bonus and Restricted
Stock Plan
 
Frozen Food Express Industries, Inc. 2005 Stock Incentive Plan
 
Key Employee supplemental Medical Plan
 
Frozen Food Express Industries and Affiliates Medical and Life Plan
 
Conwell Voluntary Employee Injury Benefit Plan (the name is being changed to FFE
Transportation Services, Inc. Voluntary Employee Injury Benefit Plan) (the
“Injury Benefit Plan”)
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.9
 
to
 
Credit Agreement
 
FFE TRANSPORTATION SERVICES, INC.
 


 
Existing Indebtedness
 
1.           Existing Amended and Restated Credit Agreement dated as of October
12, 2006 among Borrower, Parent, certain affiliates of Borrower, and Banks, as
amended by (i) that certain First Amendment to Amended and Restated Credit
Agreement dated as of April 25, 2007, (ii) that certain Second Amendment to
Amended and Restated Credit Agreement dated as of July 30, 2007, (iii) that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
March 3, 2008, (iv) that certain Fourth Amendment to Amended and Restated Credit
Agreement dated as of August 4, 2008, and (v) that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of February 27, 2009 (as amended
to the date hereof, the “Existing Agreement”), together with the promissory
notes made by Borrower thereunder.
 

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 4.11
 
 
To
 
 
Credit Agreement
 
 
FFE TRANSPORTATION SERVICES, INC.
 
MATERIAL AGREEMENTS
 
 
· Frozen Food Express Industries, Inc. 1995 Non-Employee Director Stock Plan
 
·  
First Amendment to Frozen Food Express Industries, Inc, 1995 Non-Employee
Director Stock Plan

·  
Second Amendment to Frozen Food Express Industries, Inc. 1995 Non-Employee
Director Stock Plan

·  
Form of Stock Option Agreement for Use  in Connection with the Frozen Food
Express Industries, Inc. Non-Employee Director Stock Plan

·  
Second Amended and Restated Credit Agreement among Comerica Bank as
administrative agent and as collateral agent for itself and other banks and FFE
Transportation Services, Inc, as Borrower and certain of its affiliates of even
date herewith

·  
Frozen Food Express Industries, Inc., 1992 Incentive and Non-statutory Stock
Option Plan

·  
Amendment No. 1 to Frozen  Food Express Industries, Inc. 1992 Incentive and
Non-statutory Stock Option Plan

·  
Amendment No. 2 to Frozen Food Express Industries, Inc. 1992 Incentive and Stock
Option Plan

·  
Amendment No. 3 to Frozen Food Express Industries, Inc. 1992 Incentive and
Non-statutory Stock Option Plan

·  
Form of Stock Option Agreement for use in connection with the Frozen Food
Express Industries, Inc. 1992 Incentive and Stock Option Plan

·  
FFE Transportation Services, Inc. 1994 Incentive Bonus Plan, as amended

·  
FFE Transportation Services, Inc. 1999 Executive Bonus and Phantom Stock Plan

·  
Frozen Food Express Industries, Inc. 401(k) Savings Plan

·  
First Amendment to the Frozen Food Express Industries, Inc. 401(k) Saving Plan

·  
Second Amendment to the Frozen Food Express Industries, Inc. 401(k) Savings Plan

·  
Third Amendment to the Frozen  Food Express Industries, Inc. 401(k) Savings Plan

·  
Frozen Food Express Industries, Inc.  Employee Stock Option Plan

·  
Amendment to the Frozen Food Express Industries, Inc. Employee Stock
Option  Plan

·  
FFE Transportation Services, Inc. Restated Wrap Plan

·  
Form of Amended and Restated Change in Control Agreement

·  
Frozen Food Express Industries, Inc. 2002 Incentive and Non-statutory Stock
Option Plan

·  
First Amendment to Frozen Food Express Industries, Inc. 2002 Incentive and
Non-Statutory Stock Option Plan


 
 
 

--------------------------------------------------------------------------------

 



 
·  
Form of Stock Option Agreement used in connection with the Frozen Food Express
Industries, Inc. 2002 Incentive and Non-Statutory Stock Option Plan

·  
Split Dollar Agreement between Registrant and Stoney Russell Stubbs, as Trustee
of the Stubbs Irrevocable 1995 Trust

·  
First Amendment to Split Dollar Agreement between Registrant and Stoney Russell
Stubbs, as

Trustee of the Stubbs Irrevocable 1995 Trust
·  
Split Dollar Agreement between Registrant and Michele Diane Godfrey, as Trustee
of the Stubbs

 
    Irrevocable 1995 Trust

·  
First Amendment to Split Dollar Agreement between Registrant and Michele Diane
Godfrey, as Trustee of the Robertson Irrevocable 1995 Trust

·  
Amended and Restated Frozen Food Express Industries, Inc. 2005 Non-Employee
Director Restricted Stock Plan

·  
Form of Restricted Stock Agreement for use with Frozen Food Express Industries,
Inc. Non-­Employee Director Restricted Stock Plan

·  
FFE Transportation Services, Inc. Amended 2005 Executive Bonus and Restricted
Stock Plan

·  
Frozen Food Express Industries, Inc. 2005 Stock Incentive Plan

·  
Form of  Incentive Stock Option Agreement for use with Frozen Food Express
Industries, Inc. Stock Incentive Plan

·  
Form of Key Employee Supplemental Medical Plan

·  
FFE Transportation Services, Inc. Management Phantom Stock Plan


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1


The Companies are responsible for the first $4.0 million on personal injury and
property damage liability claims and 25% of the claim amount between $4.0
million and $10.0 million.  The Companies have excess coverage from $10.0
million to $50.0 million.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Reserved
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
NOTICE OF ACTIVITY
 
TO:           Comerica Bank, as Administrative Agent
8828 Stemmons Freeway, Suite 441
Dallas, Texas 75247
Attn: Robert Clouse
FAX: (214) 589-1318
 
FROM:                      FFE Transportation Services, Inc. (“Borrower’’)
 
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of September 2, 2009, among the Banks party thereto, Comerica Bank, as
Administrative Agent, as Issuing Bank, and as Collateral Agent, Borrowers, the
Parent and the Other Subsidiaries (as the same may be renewed, extended,
amended, modified and/or restated from time to time, the “Agreement”). All terms
defined in the Agreement shall have the same meanings herein.
 
The undersigned is an authorized officer of the Borrower and is authorized to
make and deliver this request pursuant to the Agreement. Borrower hereby makes
this request in accordance with the Agreement:
 
In connection with the foregoing and pursuant to the terms and provisions of the
Agreement, the undersigned hereby certifies that:
 
a. The representations and warranties contained in Article IV of the Agreement
are true and correct in all respects with the same force and effect on and as of
the date hereof as though made on and as of the date hereof.
 
b. No Default or Potential Default presently exists or will exist after giving
effect to the Advance herein requested.
 
c. There is no legal proceeding pending or, to our knowledge, threatened against
Borrower or any other Company by or before any Tribunal which, in the event of
an unfavorable outcome, could reasonably be expected to have a Material Adverse
Effect.
 
d. The aggregate amount of the Advance herein requested, plus the aggregate
principal amount of all other outstanding Loans, shall not exceed (i) the lesser
of (A) the Borrowing Base in effect on the date hereof or (B) the Commitments,
minus (ii) the Letters of Credit Liabilities.
 
e. The consummation of the Advance herein requested will not violate any
applicable provision of any Law.
 
f. No material adverse change has occurred in the business, financial condition
or operations of Borrower, Parent or any Other Subsidiary.
 
g. Attached hereto as Schedule 1 is a true, correct and complete request for a
Loan or Letter of Credit and Borrower hereby requests that the Banks initiate
the transactions described therein.
 
h. Attached hereto as Schedule 2 is a true, correct and complete reconciliation
of current borrowings.
 
Very truly yours,
 
FFE TRANSPORTATION SERVICES, INC.
 
By:
        Ronald J. Knutson
        Senior Vice President and Chief
        Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Please use this correspondence as an official request on behalf of the Borrower
to initiate the following transaction(s):
 
ADVANCES
 

 
Advance $________________________

 
Please credit this advance to account number __________________________.
 
 
PAYDOWNS
 

 
Paydown $_____________________

 
LETTER OF CREDIT ISSUANCES
 
Please issue a letter of credit in the amount of $____________________
benefiting _____________ __________________________ for a period of time up to
____/____/____.
 
LETTER OF CREDIT CONTINUATIONS
 
Please extend the Letter of Credit numbered ________________ in the amount of
$______________ through the new maturity date of ____/____/____.  There are no
other amendments to this credit.
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
The following is the Borrower’s reconciliation of current borrowings under the
above-referenced facility and is adjusted to reflect the requested activity as
follows:
 
Total Available Line of Credit (lesser of Commitments or Borrowing Base)
$__________
Cash Outstandings before activity this date
$__________
Total of Cash Outstandings
$__________
Activity of this date
 
Less Paydowns
(-) $__________
Plus Advances
(+) $__________
Letters of Credit Outstanding before activity this date                 
 
Maturity Date
Beneficiary
Amounting Outstanding
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
(                      )
 
$_____________
   
Less Letters of Credit Expired
(-) $_____________
   
Plus New Letters of Credit Issued
(+) $_____________
 
Total of Letters of Credit Outstanding
(+) $
Total Outstanding Under the Facility
(-) $
(b+c+d) must not exceed (a)
 





 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
REVOLVING CREDIT NOTE
 


 


 


 
$35,000,000                                                      Dallas,
Texas                                                            September 2,
2009
 


 


 
FOR VALUE RECEIVED, the undersigned, FFE TRANSPORTATION SERVICES, INC.
(“Borrower”), a Delaware corporation, hereby unconditionally promises to pay to
the order of COMERICA BANK (“Bank”), at the principal offices of Comerica Bank,
in Dallas, Texas or at such other address in Dallas County, Texas, as may be
designated by Administrative Agent from time to time, the lesser of (i) the
principal sum of THIRTY FIVE MILLION AND 00/100 Dollars ($35,000,000), or (ii)
the aggregate unpaid principal amount of all Loans made by Bank to Borrower
pursuant to Article II of the Agreement (as such term is defined below),
together with interest on the unpaid principal balance from the date hereof
until maturity at such varying rates per annum (but in no event in excess of the
Highest Lawful Rate) as determined in accordance with the provisions of Article
II of the Agreement.  Borrower promises to pay such principal of, and interest
on, this Note on the dates and in the manner provided in the Agreement.  If not
sooner paid, the unpaid principal balance of this Note and all accrued interest
hereon shall be due and payable in full on the Termination Date.  All such
payments of both principal and interest shall be made in lawful money of the
United States of America and in immediately available funds.
 
All Loans made by Bank to Borrower pursuant to the Agreement and all payments of
the principal thereof may be noted by Bank on schedules from time to time
attached hereto, or on a continuation of such schedules or otherwise recorded in
Bank’s records; provided, however, that the failure of Bank to make any such
notation shall not limit or otherwise affect the obligations of Borrower
hereunder or under the Agreement.
 
This Note has been executed and delivered pursuant to the terms of that certain
Second Amended and Restated Credit Agreement of even date herewith, among
Comerica Bank, as Administrative Agent and as Collateral Agent, Borrower, Frozen
Food Express Industries, Inc., Conwell Corporation, FX Holdings, Inc., Lisa
Motor Lines, Inc.,  Compressors Plus, Inc., FFE Logistics, Inc., and Conwell LLC
(as the same may be renewed, extended, amended, modified and/or restated from
time to time, the “Agreement”), and is one of the “Revolving Credit Notes”
referred to therein.  The holder of this Note is entitled to the benefits of the
Agreement and may enforce the agreements contained therein and exercise the
remedies provided for thereby, and reference is hereby made to the Agreement for
a statement of the payment and prepayment rights and obligations of Borrower and
for a statement of the events upon which and the terms and conditions under
which the maturity of this Note may be accelerated.
 
 

--------------------------------------------------------------------------------

 
 
All defined terms used herein shall have the meanings respectively assigned to
them in the Agreement.
 
If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceedings, at law or in equity, or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.
 
Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, protest, notice of protest, intention to
accelerate, acceleration and nonpayment, or other notice of default, and all
other notices other than as expressly provided in the Agreement, and agree that
their liability under this Note shall not be affected by any renewal or
extension in the time of payment hereof, or by any indulgences, or by any
release or change in any security for the payment of this Note, and each such
Borrower, surety, endorser, guarantor and other party hereby consents to any and
all renewals, extensions, indulgences, releases or changes directly affecting
any such party other than itself, regardless of the number of such renewals,
extensions, indulgences, releases or changes.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH APPLICABLE
FEDERAL LAW AND THE LAWS OF THE STATE OF TEXAS.
 
It is the intention of the parties hereto to conform strictly to usury laws
applicable to Bank.  Accordingly, if the transactions contemplated hereby would
be usurious under applicable law (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable notwithstanding the provisions of the Agreement), then in
the event, notwithstanding anything to the contrary in this Note, the Agreement
or in any agreement entered into in connection with or as security for this
Note, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to Bank that is contracted for, taken,
reserved, charged or received under this Note, the Agreement or under any of the
other aforesaid agreements or otherwise in connection with this Note shall under
no circumstances exceed the maximum amount allowed by such applicable law, and
any excess shall be credited by Bank on the principal amount of the Obligations
(or, if the principal amount of the Obligations shall have been paid in full,
refunded to Borrower); and (ii) in the event that the maturity of this Note is
accelerated by reason of an election of Administrative Agent or any Bank
resulting from any Default under the Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to Bank may never include more than the maximum
amount allowed by such applicable law, and excess interest, if any, provided for
in this Note, the Agreement or otherwise shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by Bank on the principal amount of the Obligations (or, if the
principal amount of the obligations shall have been paid in full, refunded by
Bank to Borrower).
 
 

--------------------------------------------------------------------------------

 
 
The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation, of the principal
indebtedness evidenced by that certain promissory note dated October 12, 2006,
in the original principal amount of $25,000,000 executed by the undersigned
payable to the order of the Bank.
 


 
FFE TRANSPORTATION SERVICES, INC.






By:                                                                
Ronald J. Knutson
Senior Vice President and Chief Financial Officer




 


 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPLIANCE  CERTIFICATE
 
As of ________________, 20____


To:           Comerica Bank, as Administrative Agent
 
8828 Stemmons Freeway, Suite 441
 
Dallas, Texas  75247
 
Attention: Robert Clouse
 


 
Ladies and Gentlemen:
 
This report is delivered pursuant to Subsection 5.1(a) of that certain Second
Amended and Restated Credit Agreement dated as of September 2, 2009, among
certain lenders, Comerica Bank, as Administrative Agent, as Issuing Bank, and as
Collateral Agent, FFE Transportation Services, Inc., the Parent and the Other
Subsidiaries (as the same thereafter was or hereafter may be renewed, extended,
amended, modified and/or restated from time to time, the “Agreement”).  Terms to
which meanings are ascribed in the Agreement are used herein with such meanings.
 
A.           Financial Ratios and Restrictions.  Except as otherwise stated, the
following calculations are made as of _______________, 20___.
 


 

 
 
 

--------------------------------------------------------------------------------

 

1. 
 
Subsection 5.1(f); Fixed Charge Coverage Ratio
 
(a) 
EBITDAR of the Companies on a consolidated basis
   
EBITDAR
$_______________
(b) 
 
Fixed Charges
   
(i)      interest expenses
$_______________
 
(ii)      plus lease/rental expense (operating leases)
$_______________
 
(iii)                 plus taxes paid
$_______________
 
(iv)                 plus current portion of long-term debt (including capital
leases)
$_______________
 
      (v) plus all dividends paid by Parent to its
           shareholders and all monies paid by Parent to
           its shareholders for the repurchase or
          redemption of its stock
 
$_______________
 
Fixed Charges
$_______________
Actual Fixed Charge Coverage Ratio [Line 1(a) divided by Line (1(b)]
________:1.00
Minimum Required Ratio
1.25:1.00
Covenant Satisfied _____________
Covenant Not Satisfied______
     
2. 
 
Subsection 5.1(k): Leverage Ratio
 
(a) 
 
Funded Debt
   
(i) borrowed money
 
$_______________
 
(ii) plus minimum amount of leases/rentals
 
$_______________
 
(iii) plus Guaranteed obligations
 
$_______________
 
(iv) plus capital lease obligations
 
$_______________
 
(v) plus secured obligations
 
$_______________
 
(vi) plus reimbursement obligations
 
$_______________
 
Funded Debt
$_______________
Actual Debt Coverage Ratio [Line 2(a) divided by EBITDAR (Line 1(a) above)]
_______:1.00
Maximum Ratio
2.50:1.00

 

 
Covenant Satisfied_____________
Covenant Not Satisfied______

 
 
 

--------------------------------------------------------------------------------

 
3. 
 
Subsection 5.2(a): Consolidated Tangible Net Worth
 
(a) 
 
Consolidated Tangible Net Worth (as determined pursuant to the Agreement):
   
(i) Total stockholders’ equity
 
$_______________
 
(ii) minus intangible assets (including equity interests)
 
$_______________
 
(iii) Consolidated Tangible Net Worth
 
$_______________
(b) 
 
Minimum Consolidated Tangible Net Worth
   
(i) $85,000,000
 
$85,000,000
 
Minimum Consolidated Tangible Net Worth
$_______________
Covenant Satisfied __________
Covenant Not Satisfied_____
4. 
 
Subsection 5.2(d); Contingent Liabilities
 
(a) 
 
Actual contingent liabilities
$_______________
(b) 
 
Maximum contingent liabilities
$10,000,000
Covenant Satisfied
Covenant Not Satisfied_____
5. 
 
Subsection 5.2(f); Indebtedness
   
Indebtedness of Companies exclusive of (i)  Indebtedness owed to the Banks, (ii)
trade debt not more than 90 days past due, (iii) Indebtedness under Hedge
Agreements and (iv) up to $5,000,000 of additional Indebtedness
$_______________
Covenant Satisfied ____________
Covenant Not Satisfied_____

 
 
 

--------------------------------------------------------------------------------

 
6. 
 
Subsection 5.2(h); Capital Expenditures
 
(a) 
 
Capital Expenditures (as determined pursuant to the Agreement) of Companies made
during 12 month period just ended:
 
$_______________
(b) 
 
Less proceeds of sale or exchange of fixed assets made during 12 month period
just ended:
$_______________
(c) 
 
Net Capital Expenditures
$_______________
(d) 
 
Maximum Net Capital Expenditures
$25,000,000
Covenant Satisfied __________
Covenant Not Satisfied______
7. 
 
Subsection 5.2(i): Negative Pledge
 
(a) 
 
Liens on any asset or property of Companies other than Permitted Liens (as
determined pursuant to the Agreement) and Liens otherwise permitted by
Subsection 5.2(i) of the Agreement:
________________________
(yes or no)
(b) 
 
Requirement of Agreement:
7(a) must contain a “no” response
Covenant Satisfied __________
Covenant Not Satisfied______
I, ___________________, the ___________________ of FFE Transportation Services,
Inc., and the ____________________ of Parent, do hereby certify and represent to
the Administrative Agent and the Banks that:
1.The foregoing calculations are true and correct as at the respective
calculation dates shown.
2.A review of the activities of the Companies during the period from ________
_____, 20____ to ___________________, 20____, has been made under my
supervisions with a view to determining whether each Company has fulfilled all
its obligations under the Agreement and the other Loan Papers to which each is a
party.  Each Company has fulfilled each and every covenant and condition
contained in the Agreement and the other Loan Papers to which each is a party,
and at the end of the fiscal period referred to above is  not (except as
described in a writing attached hereto) in default in the performance,
observance or fulfillment of any of the covenants or conditions of the Agreement
or the other Loan Papers to which it is a party.
3.All representations and warranties contained in Article IV of the Agreement
are true and correct in all material respects as of the date hereof with the
same force and effect as if made on and as of the date hereof.


 
 
 

--------------------------------------------------------------------------------

 



 
Executed this __________ day of ________________________, 20_____.
FFE TRANSPORTATION SERVICES, INC.
By:            
         Ronald J. Knutson
         Senior Vice President and Chief Financial
                                                                                Officer
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
By:                                                      
         Ronald J. Knutson
         Senior Vice President and Chief Financial
                                                                                Officer




 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
NEW ENTITY AGREEMENT
 


 
To:
Comerica Bank, as Administrative Agent

 
 
8828 Stemmons Freeway, Suite 441

 
Dallas, Texas 75247
 
Attention:  Robert Clouse
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement
(a true copy of which is in our possession) dated as of September 2, 2009, among
FFE Transportation Services, Inc. as Borrower, the Parent, the Other
Subsidiaries, Comerica Bank, as Administrative Agent, as Issuing Bank, and as
Collateral Agent (as the same may have been or hereafter may be renewed,
extended, amended, modified and/or restated from time to time, the “Agreement”).
 
A direct or indirect controlling interest in the undersigned has been acquired
by Borrower or another Company (as defined in the Agreement), and accordingly
the undersigned hereby acknowledges and agrees that it is a “Subsidiary” under
the Agreement for all purposes.  The undersigned hereby assumes, and agrees to
perform, all duties, obligations and liabilities of and as a “Subsidiary” under
the Agreement.
 
Very truly yours,
 


 


 
For:                                                                
 
Name:                                                                
 
Title:                                                                
 


 
Date:                                                                
 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
ASSIGNMENT AND ACCEPTANCE
 
Dated September 2, 2009
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2009 (as the same has been or may be amended and in effect from
time to time, the “Credit Agreement”), among FEE TRANSPORTATION SERVICES, INC.
(“Borrower”), FROZEN FOOD EXPRESS INDUSTRIES, INC. (“Parent”), CONWELL
CORPORATION, FX HOLDINGS, INC., LISA MOTOR LINES, INC., COMPRESSORS PLUS, INC.,
FEE LOGISTICS, INC., CONWELL LLC, the banks named therein (the “Banks”),
COMERICA BANK, as administrative agent for the Banks (together with its
successors in such capacity, the “Administrative Agent”), and as collateral
agent for the Banks.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.  This
Assignment and Acceptance is being executed pursuant to Section 9.16 of the
Credit Agreement.
 
_________________________ (the “Assignor”) and _________________________ (the
“Assignee”) agree as follows:
 
(a) The Assignor hereby sells and assigns to the Assignee without recourse,
representation or warranty except as specifically set forth herein, and the
Assignee hereby purchases and assumes from the Assignor, a ___% interest in and
to all the Assignor’s rights and obligations under the Credit Agreement and the
other Loan Papers as of the Effective Date (as defined below) (including,
without limitation, such percentage interest in the Commitment of the Assignor
on the Effective Date and such percentage interest in the Loans owing to, and
Letters of Credit (including participations purchased pursuant to the Credit
Agreement) held by, the Assignor outstanding on the Effective Date together with
such percentage interest in all unpaid interest and fees accrued from the
Effective Date).
 
(b) The Assignor (i) represents that as of the date hereof, its Commitment is
$____________, the outstanding principal balance of its Loans is $____________,
and the outstanding Letters of Credit (including participations purchased
pursuant to the Credit Agreement) held by it is $____________ (all as unreduced
by any assignments which have not yet been effective); (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Papers or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Papers, other than that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, the
Parent or any other Company or the performance or observance by the Borrower,
the Parent or any other Company of any of their obligations under the Credit
Agreement or any other Loan Papers; (iv) attaches the Revolving Credit Note held
by Assignor and requests that the Administrative Agent exchange such note for a
new note payable to the order of Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the outstanding principal amount of
the Loans assigned to Assignee pursuant hereto, as applicable and (v) agrees
that, upon the Effective Date, each letter of credit that was deemed to be a
“Letter of Credit” (as defined in the Credit Agreement) under Section 2.14(a) of
the Credit Agreement shall not be a Letter of Credit under the Credit Agreement
or any other Loan Paper for any purpose.
 
 

--------------------------------------------------------------------------------

 
 
(c) The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements and projections delivered pursuant to Section 5.1 thereof, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance, (iii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor, or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Papers; (iv) confirms that it is eligible to be an Assignee; (v)
appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Loan Papers as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (vi) agrees that it will perform in
accordance with their terms all obligations which by the terms of the Credit
Agreement and the other Loan Papers are required to be performed by it as a
Bank;
 
(d) The effective date for this Assignment and Acceptance shall be September 2,
2009 the date of acceptance of this Assignment and Acceptance by the
Administrative Agent (the “Effective Date”).  Upon the Effective Date of this
Assignment and Acceptance, it will be recorded by the Administrative Agent.
 
(e) Upon such acceptance and recording, from and after the Effective Date, (1)
the Assignee shall be a party to the Credit Agreement and shall have the rights
and obligations of a Bank thereunder and under the other Loan Papers and (ii)
the Assignor shall relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Papers.
 
(f) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees, and other amounts) to
the Assignee.  The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the Note for periods prior to the
Effective Date directly between themselves.
 
(g) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS AND APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.
 

 
 
 

--------------------------------------------------------------------------------

 

[NAME OF ASSIGNOR]
 
By:                                                                
Name:                                                                
Title:                                                                
 
[NAME OF ASSIGNEE]
 
By:                                                                
Name:                                                                
Title:                                                                
 
ACCEPTED AS OF ____________, 200__ BY:
 
COMERICA BANK,
as Administrative Agent
 
By:                                                                           
Name:
Title:


 
FROZEN FOOD EXPRESS INDUSTRIES, INC.,
as Parent




By:                                                                           
Ronald J. Knutson
Senior Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
Form of Amended and Restated Security Agreement
 
EXHIBIT H
 
Form of Amended and Restated Vehicles Security Agreement
 


 



 
 
 

--------------------------------------------------------------------------------

 
